PODER EJECUTIVO

ACUERDO DE PRÓRROGA DE CONCESIÓN HIDROCARBURÍFERA CA-11 “FARO
VÍRGENES”, DE LA PROVINCIA DE SANTA CRUZ

En la ciudad de Río Gallegos, a los 24 dí2s del mes de Juui0O  delaño 2011, se celebra el presente
Acuerdo de Prórroga de Concesión Hidrocarburífera CA-11 “FARO VÍRGENES”,de la Provincia de
Santa Cruz (el “Acuerdo”), entre la PROVINCIA DE SANTA CRUZ (la “Provincia”), representada en
este acto por el señor Gobernador, don Daniel Román Peralta y ARPETROL ARGENTINA S.A.,

actuando a través de su Representante Legal, Contador Norberto Barrionuevo, con domicilio en Cerrito
1186, Piso 4 de la ciudad de Buenos Aires, y

CONSIDERANDO

QUE el artículo 124 de la Constitución Nacional reconoció a las Provincias el dominio originario de los
recursos naturales existentes en sus territorios y que, en consonancia, la Ley N* 26.197, modificatoria de la
Ley N* 17.319, ordenó la asunción en forma plena el ejercicio del dominio originario y la administración
sobre los yacimientos de hidrocarburos que se encuentran en territorio de las Provincias y en el lecho y
subsuelo del mar territorial del que fueren ribereñas, y transfirió de pleno. derecho todos los permisos de
exploración y concesiones de explotación de hidrocarburos, así como cualquier otro tipo de contrato de
exploración y/o explotación de hidrocarburos otorgado o aprobado por el Estado nacional en uso de sus

facultades, sin que ello afecte los derechos y las obligaciones contraídas por sus titulares y las facultades
regulatorias federales otorgadas por la Ley N? 17.319.

QUE este marco legal brinda a la Provincia la posibilidad de prorrogar los vencimientos de las concesiones
de explotación conforme lo establecido en el artículo 35 de la Ley N* 17.319,

QUE el 25 de marzo de 2010, el Honorable Cámara de Diputados de la Provincia aprobó la Ley 3117 para
crear un Marco Regulatorio para la Prórroga de Concesiones Hidrocarburíferas (la “Ley Marco”).

QUE la Ley Marco establece ciertas prescripciones para los acuerdos referentes a las prórrogas de las
concesiones de explotación de hidrocarburos existentes en- la Provincia, que fueron transferidas a la
jurisdicción provincial mediante la Ley Nacional N” 26.197 y normas complementarias.

QUE la Ley Marco establece que las solicitudes de prórroga de las concesiones hidrocarburíferas
solicitadas de conformidad a lo establecido en el Artículo" 35 de la Ley Nacional N? 17,319, serán
tramitadas por el Poder Ejecutivo a través del Instituto de Energía de la Provincia de Santa Cruz (el
instituto de Energía”), de conformidad a lo establecido en la Ley Marco.

QUE la mayoría de las concesiones de explotación contienen yacimientos maduros, que han sido
sometidos a un período extenso. de explotación y que, por lo tanto, requieren la aplicación de nuevas
tecnologías y métodos de recuperación secundaria y asistida para incrementar los niveles de producción y
reservas,

QUE resulta necesario que la Provincia adopte decisiones conducentes a efectos de incrementar la
producción y las reservas en las concesiones de explotación vigentes, para garantizar el flujo de los
ingresos fiscales futuros, como asimismo, para mantener el nivel de actividad y empleo en la Provincia.

PODER EJECUTIVO

QUE resulta necesario extender el horizonte de Operaciones para alentar mayores inversiones y permitir el

sostenimiento de programas de exploración, explotación y desarrollo sustentable en las áreas
concesionadas existentes.

QUE contar con un mayor horizonte de inversión permitirá generar programas contractuales que
garanticen las inversiones necesarias para el sostenimiento de las fuentes de trabajo perdurables,- el
desarrollo de empresas locales y regionales de obras y servicios, así como el incremento en los ingresos
fiscales del Gobierno Provincial, todo lo cuál redundará en un beneficio para la Provincia.

QUE ARPETROL es titular del cien por ciento de los derechos de concesión de explotación sobre el área
ubicada en la Provincia (conforme se describe en el Anexo 1 de este Acuerdo), el “Área de Concesión”.

QUE ARPETROL presentó al Poder Ejecutivo el 21 de julio de 2010, dentro del plazo establecido en el
=+ Artículo 3 de la Ley Marco, su nota por medio de la cual manifestó su interés en acceder a prórroga para

el Área de Concesión según lo establecido en el Artículo 35 de la Ley Nacional N? 17,319 (la “Solicitud de
Prórroga”).

QUE el Instituto de Energía confirmó que (i) la Solicitud de Prórroga presentada por ARPETROL cumple
con las prescripciones consignadas en el Anexo 1 de la Ley Marco conforme lo establecido en el Artículo
3” de la Ley Marco, y que (ii) el Área de Concesión poseía reservas comprobadas al 31 de diciembre de
2008 conforme lo establecido en el Artículo 5 de la Ley Marco.

QUE, en consonancia con sus metas de promover la responsabilidad social empresaria en las áreas en las
que opera, pagará a un Fondo de Inversión en Infraestructura Social para atender a las necesidades de las
distintas localidades de la Provincia, ciertas sumas establecidas en este Acuerdo que.se destinarán a la
construcción de obras para la educación, salud, deporte, cultura y equipamiento para propender al
desarrollo armónico de las comunidades, al mejoramiento de la calidad de vida y propiciar la igualdad de
oportunidades, todo ello conforme a los términos y condiciones previstos en este Acuerdo.

QUE lo expuesto en los considerandos precedentes, contribuye con el objetivo expresado por el Poder
Ejecutivo Nacional de incrementar las reservas y la producción de hidrocarburos a nivel nacional.

QUE el presente Acuerdo se ajusta a lo dispuesto en los Artículos 124 (párrafo segundo) de la
Constitución Nacional, en los Artículos 11, 35, 95 y 98 de la Ley N* 17,319, en los artículos 2 y 6 de la
Ley N? 26.197, en los Artículos 48, 49 y 52 de la Constitución de la Provincia, en el Artículo 1 de la Ley
Provincial N* 2727, y en la Ley Marco.

EN VIRTUD DE LO EXPUESTO, las partes acuerdan lo siguiente:
PODER EJECUTIVO

2.1

Canon de Prórroga

En consideración a la prórroga otorgada conforme el Artículo 9.1. de este Acuerdo, y sujeto al
cumplimiento de las condiciones previstas en los Artículos 12.1. y 12.2. del presente (con la sola
excepción del pago de la primera cuota del Canon de Prórroga que estará solamente condicionada al
cumplimiento de lo previsto en el Artículo 12.1.), ARPETROL pagará a la Provincia la suma'de
Dólares Estadounidenses Cuatrocientos Veintiséis Mil Cuatrocientos Setenta y Seis (US$ 426.476),
convertidos al tipo de cambio vendedor del Banco de la Nación Argentina, del día inmediato
anterior al del efectivo pago; por única vez durante la vigencia de la concesión relacionada al Área
de Concesión y su prórroga en concepto de cánon de prórroga (el “Canon de Prórroga”). La primera
cuota del Canon de Prórroga será de Dólares Estadounidenses Doscientos Cincuenta y. Cinco Mil
Ochocientos Ochenta y Scis. (US$ 255.886) y será exigible a partir de los 10 (diez) días hábiles del
cumplimiento de la condición establecida en el Artículo 12.1 del presente. Sujeto al cumplimiento
de la condición prevista en el Artículo 12.2 del presente, el monto remanente del Canon de Prórroga
será cancelado por ARPETROL en 2 (dos) cuotas iguales y consecutivas de Dólares
Estadounidenses Ochenta y Cinco Mil Doscientos Noventa y Cuatro (U$S 85.294, venciendo la
primera de ellas dentro de los 3 (tres) días hábiles contados a partir del 1 de julio de 2011, y la
segunda cuota dentro de los 3 (tres) días hábiles contados a partir del 1 de enero de 2012.

ARPETROL depositará los fondos indicados en la cuenta bancaria de Rentas Generales de la
Provincia.

El monto del Canon de Prórroga previsto en este Artículo 1 es el monto mínimo calculado conforme
el procedimiento establecido en el Anexo II de la Ley Marco, el que toma en cuenta el incremento y
evolución de producción y reservas probadas registrado en las Áreas de Concesión detallado en el
Anexo 1! del presente.

Canon Extraordinario de Producción

En consideración a la prórroga otorgada conforme al Artículo 9.1 de este Acuerdo y a partir del
cumplimiento de las condiciones previstas en los Artículos 12,1 y 12.2 del presente y durante la
vigencia de la concesión relacionadas al Área de Concesión y de su prórroga, ARPETROL abonará
mensualmente en Dólares Estadounidenses convertido al tipo de cambio vendedor del Banco de la
Nación Argentina, del día inmediato anterior al del efectivo pago a la Provincia el siguiente
porcentaje: (i) para las operaciones de comercialización en el mercado interno, el 3% (ii) para las
operaciones de exportación, el 3%; (ii) y para las operaciones transferidas sin precio el 3% en todos
los casos, calculados sobre el Precio de Petróleo Crudo y del Precio de Gas Natural (conforme dichos
términos se definen en esta cláusula) efectivamente percibidos por ARPETROL por las operaciones
de comercialización de petróleo crudo y del gas natural producido en el Area de Concesión, con las
deducciones previstas en las Resoluciones de la Secretaría de Energía de la Nación 155/92, 435/04,
188/93 y 73/94 (el “Canon Extraordinario de Producción”).

El pago del Canon Extraordinario de Producción comenzará a devengarse a partir del mes siguiente
al cumplimiento de las condiciones previstas en los Artículos 12.1 y 12.2 de este Acuerdo, y los
vencimientos operarán el día 15 del mes siguiente al mes en que ARPETROL reciba el producido de
las ventas relevantes, o el día hábil siguiente si éste fuera un día feriado o inhábil. Cualquier ajuste
necesario a un pago de Canon Extraordinario de Producción, si lo hubiera, se efectuará el día 15 del

eS

PODER EJECUTIVO

——

mes subsiguiente al mes en que ARPETROL reciba efectivamente un ajuste sobre el producido de
las ventas relevantes. En caso de que se produzcan saldos a favor de ARPETROL en concepto de

Canon Extraordinario de Producción, los mismos podrán ser descontados de las liquidaciones futuras
de un mismo concepto.-

Definiciones

Precio de Petróleo Crudo. El pago del Canon Extraordinario de Producción será calculado sobre el
precio promedio ponderado por volumen, de todas las ventas de petróleo crudo efectuadas por
ARPETROL en cada mes calendario en el mercado interno y/o externo (neto de los derechos de
exportación y del impuesto a los ingresos brutos y/o cualquier otro tributo, arancel, derecho, y/o
retención que los modifiquen o reemplacen y/o se adicionen a ellos en el futuro) efectivamente
percibido por ARPETROL en sus operaciones de comercialización con terceros (excluyendo también
el impuesto al valor agregado y cualquier otro tributo que lo sustituya o complemente).

Precio de Gas Natural. El pago del Canon Extraordinario de Producción será calculado sobre el
precio promedio ponderado por volumen, de todas las ventas de gas natural efectuadas por
ARPETROL en cada mes calendario en el mercado interno y/o externo (neto de los derechos de
exportación y del impuesto a los ingresos brutos y/o cualquier otro tributo, arancel, derecho, y/o
retención que los modifiquen o reemplacen en el futuro) efectivamente percibido por ARPETROL en
sus operaciones de comercialización con terceros (excluyendo también el impuesto al valor agregado
y cualquier otro tributo que lo sustituya o complemente).

Producción de Petróleo Crudo y Gas Natural: El cálculo de los pagos de Canon Extraordinario de
Producción se efectuará sobre la producción computable del petróleo crudo y gas natural producido
+ en el Área de Concesión conforme a, y con las deducciones contempladas por, la Ley N* 17.319, el
Decreto del Poder Ejecutivo Nacional N* 1671/69, la Resolución de la Secretaría de Energía de la

Nación N* 188/1993, 155/92 y 435/04 y las normas complementarias y reglamentarias dictadas en
consecuencia.

2.2 Las obligaciones de ARPETROL conforme a este Artículo 2 están sujetas a la condición de que las
regalías hidrocarburíferas previstas actualmente en la Ley N* 17.319 y otros tribútos federales,
provinciales o municipales que graven la renta y los ingresos no se incrementen, ya sea en forma
directa, mediante la modificación de las normativas vigentes aplicables a la fecha de este Acuerdo de
rango nacional, provincial o municipal; o indirecta, mediante la aplicación de nuevas metodologías
de cálculo de regalías emergentes de reinterpretaciones de las normas aplicables vigentes al día de la
fecha de este Acuerdo o por otras causales. En caso de incremento de la tasa efectiva de regalías
hidrocarburíferas actualmente contempladas en'la Ley N* 17.319 o de otros tributos federales,
provinciales o municipales que graven la renta y los ingresos, ya sea en forma directa o indirecta, el
porcentaje contemplado en el presente será reducido y/o eliminado en proporción a ese incremento, o
se tomarán otras medidas con el mismo efecto económico.

3. Canon Mensual por Renta Extraordinaria

3.1 Renta Extraordinaria. En consideración a la prórroga otorgada conforme al Artículo 9.1 de este
Acuerdo y a partir del cumplimiento de las condiciones previstas en los Artículos 12.1 y 12.2 del

mus
PODER EJECUTIVO

3.2

3.3

presente y durante la vigencia de la concesión relacionada al Área de Concesión y de su prórroga,
ARPETROL reconocerá en favor de la Provincia un pago, adicional al Canon Extraordinario de
Producción previsto en el Artículo 2 del presente, exclusivamente cuando se generan circunstancias
excepcionalmente favorables para las explotaciones hidrocaburíferas cuando se verifiquen
condiciones de renta extraordinaria en la comercialización de petróleo crudo y/o gas natural, según
corresponda, en virtud de la disminución efectiva de los derechos de exportación aplicables o del
incremento del precio efectivamente obtenido por ARPETROL por la comercialización de petróleo
crudo y/o gas natural, según corresponda (la “Renta Extraordinaria”), todo de acuerdo con los
lincamientos que se establecen en este Artículo 3. Todos los pagos a ser efectuados en concepto de
Renta Extraordinaria conforme a este Artículo 3 serán referidos como los “Pagos del Canon Mensual
por Renta Extraordinaria” y sólo se devengarán durante el período en que se verifiquen las indicadas
condiciones de Renta Extraordinaria en la comercialización de petróleo crudo y/o gas natural, según

corresponde, A los efectos de este Artículo 3, se utilizarán las definiciones previstas en el Artículo 2
de este Acuerdo.

Cálculo de los Pagos del Canon Mensual por Renta Extraordinaria.

(a) Petróleo Crudo. ARPETROL efectuará a la Provincia un Pago del Canon Mensual por Renta
Extraordinaria para el petróleo crudo cuando el Precio de Petróleo Crudo efectivamente
obtenido por ARPETROL por la comercialización de petróleo crudo del Área de Concesión,
luego de descontar el importe de los derechos de exportación o cualquier tributo que lo
modifique, sustituya o complemente en el futuro, alcance o supere US$70/bb1 (el “Valor de
Referencia de Petróleo Crudo”). Se calculará el monto del Pago del Canon Mensual de Renta
Extraordinaria para el petróleo erudo en cualquier mes como el monto equivalente al 20% de
la diferencia entre el valor del Precio de Petróleo Crudo efectivamente percibido por
ARPETROL y el Valor de Referencia de Petróleo Crudo, habiéndose descontado del valor del
Precio de Petróleo Crudo efectivamente percibido por ARPETROL neto de los derechos de
exportación, y con las deducciones previstas en las Resoluciones de la Secretaría de Energía
de la Nación 155/92 y 435/04.

(b) Gas Natural. ARPETROL efectuará a la Provincia un Pago del Canon Mensual de Renta
Extraordinaria para el gas natural cuando el Precio de Gas Natural efectivamente obtenido por
ARPETROL por la comercialización de gas natural del Área de Concesión, luego de
descontar el importe de los derechos de exportación o cualquier tributo que lo modifique,
sustituya o complemente y/o se adicionen a ellos en el futuro, alcance o supere
US$7/MMBTU (el “Valor de Referencia de Gas Natural”). Se calculará el monto del Pago del
Canon Mensual de Renta Extraordinaria para el gas natural como el 20% de la diferencia
entre el valor del Precio de Gas Natural efectivamente percibido por ARPETROL y el Valor
de Referencia de Gas Natural, habiéndose descontado del valor del gas natural efectivamente
percibido por la concesionaria los derechos de exportación, y con las deducciones previstas en
las Resoluciones de la Secretaría de Energía de la Nación 188/93 y 73/94,

Pagos

(a) Los Pagos del Canon Mensual por Renta Extraordinaria se efectuarán en Dólares
Estadouñidenses convertidos al tipo de cambio vendedor del Banco de la Nación Argentina,
del día inmediato anterior al del efectivo pago y se devengarán exclusivamente en aquel mes
calendario en que el Precio del Petróleo Crudo y/o el Precio de Gas Natural de las ventas de

A

PODER EJECUTIVO

4.1

petróleo crudo y/o gas natural producido en el Área de Concesión, realizadas por
ARPETROL en dicho mes, cumpla las condiciones indicadas en este Artículo 3. El Pago del

” Canon Mensual por Renta Extraordinaria será exigible el día 15 del mes inmediatamente
siguiente al mes en que ARPETROL reciba el producido de las ventas relevantes. Cualquier
ajuste necesario a un Pago del Canon Mensual por Renta Extraordinaria, si lo hubiere, se
efectuará el día 15 del mes subsiguiente al mes en que ARPETROL reciba efectivamente un
ajuste sobre el producido de las ventas relevantes. Si el día 15 del mes es un día feriado o
inhábil, entonces el pago correspondiente se efectuará el día hábil siguiente. En caso de que se
produzcan saldos. a favor de ARPETROL en concepto de Renta Extraordinaria, los mismos
podrán ser descontados de las liquidaciones futuras de Canon Mensual por Renta
Extraordinaria, previa autorización fundada de la Autoridad de Aplicación.

(b) Las obligaciones de ARPETROL bajo este Artículo 3 están sujetas a la condición de que las
regalías hidrocarburíferas previstas actualmente en la Ley N* 17,319 y otros tributos
federales, provinciales o municipales que graven la renta y los ingresos no se incrementen, ya
sea en forma directa, mediante la modificación de las normativas vigentes aplicables a la
fecha de suscripción de este Acuerdo de rango nacional, provincial o municipal; o indirecta,
mediante la aplicación de nuevas metodologías de cálculo de regalías emergentes de
reinterpretaciones de las normas aplicables vigentes a la fecha de suscripción de este Acuerdo
o por otras causales. En caso de incremento de la tasa efectiva de regalías hidrocarburiferas
actualmente contempladas en la Ley N” 17.319 o de otros tributos federales, provinciales o
municipales que graven la renta y los ingresos, ya sea en forma directa o indirecta, el
porcentaje contemplado en el presente podrá ser reducido y/o eliminado en proporción a ese
incremento y/o Valor de Referencia correspondiente; o bien podrá ser incrementado en
proporción a ese incremento.-

(c) Cualquier incremento en el Precio de Petróleo Crudo y en el Precio de Gas Natural o
disminución de los derechos de exportación aplicables que sea consecuencia de un crédito
fiscal u otro tipo de compensación de similar naturaleza a favor de ARPETROL sólo será
aplicable a los efectos del cálculo de la Renta Extraordinaria en la medida que el beneficio
resultante del crédito fiscal u otro tipo de compensación de similar naturaleza sea
efectivamente percibido y/o utilizado por ARPETROL para compensar contra los derechos de
exportación u otros impuestos aplicables.

Compromiso de Inversión

Inversiones en el Desarrollo de las Áreas de Concesión.

(a) En consideración ala prórroga otorgada conforme el Artículo 9.1. de este Acuerdo y sujeto al
cumplimiento de las condiciones previstas en los Artículos 12.1. y 12.2. del presente y
durante la vigencia de la concesión relacionada al Área de Concesión y de su prórroga,
ARPETROL se compromete a invertir un monto mínimo de Dólares Estadounidenses Dos
Millones Ciento Ochenta Mil (US$ 2.180.000) en el Área de Concesión, entre los años 2011 y
2026, discriminados de la siguiente forma: (i) Dólares Estadounidenses Quinientos Cinco Mil
(US$ 505.000) hasta el 31 de agosto de 2016; y (ii) Dólares Estadounidenses Un Millón
Seiscientos Setenta y Cinco Mil (US$'1.675.000) hasta el 31 de agosto de 2026. Estas

e
PODER EJECUTIVO

——

4.2

(b)

(a)

inversiones se efectuarán considerando las pautas y el programa y cronograma de inversiones
correspondientes en el Anexo 11 del presente Acuerdo.

Las inversiones contempladas en el Artículo 4.1(a) no incluyen las inversiones de exploración
complementaria contempladas en el Artículo 4.2, los gastos operativos contemplados en el
Artículo 4.3, o los fondos con destino a la remediación de los pasivos ambientales.

En el caso en que ARPETROL realice inversiones que excedan el monto mínimo de inversión
especificado en el numeral (i) del Artículo 4.1(a), antes del 31 de agosto de 2016, en función
de su programa de inversiones, conforme a lo establecido en el Anexo II, esas inversiones
adicionales podrán ser descontadas en el monto minimo de inversión especificado para el

periodo establecido en el numeral (ii) del Artículo 4.1(a) previa autorización fundada de la
Autoridad de Aplicación.

El 31 de agosto de 2026 deberá estar efectivizada la totalidad del monto de inversión
especificado en este Artículo 4.1 de este Acuerdo.

Inversiones en Exploración Complementaria.

(a

(b)

En consideración a la prórroga otorgada conforme el Artículo 9.1. de este Acuerdo y sujeto a
al cumplimiento de las condiciones previstas en los Artículos 12.1. y 12.2. del presente y
durante la vigencia de la concesión relacionada al Área de Concesión y de su prórroga,
ARPETROL se compromete, comenzando en el año 2011, a invertir en exploración
complementaria en el Área de Concesión un monto mínimo anual determinado conforme con
y sujeto a los lineamientos que se establecen en este Artículo 4.2 (el “Compromiso Anual de
Exploración”).

El Compromiso Anual de Exploración mínimo para cada año será la suma que resulte de
multiplicar un coeficiente de “k” por una “Unidad de Trabajo” equivalente a US$5.000
(Cinco Mil Dólares Estadounidenses) por km2 de superficie remanente que exista en el Área
de Concesión al 31 de diciembre del respectivo año anterior. En función de las características
del Área de Concesión y la gestión de ARPETROL de dicha área, incluyendo las inversiones
en exploración previamente realizadas, se establece un coeficiente “k” de 0.5. El valor de una
Unidad de Trabajo equivalente a US$5.000 (Cinco Mil Dólares Estadounidenses) podrá ser
actualizado por el Instituto de Energía en función de la variación del precio del petróleo crudo
en el mercado interno. Cualquier ajuste deberá ser debidamente fundado y aplicable de forma
general a todas las concesiones en la Provincia.

ARPETROL podrá anticipar o postergar las inversiones contempladas en el Compromiso
Anual de Exploración hasta alcanzar períodos de cinco (5) años. Cuando su decisión sea la de
postergar la concreción de las inversiones, ARPETROL deberá presentar ante el Instituto de
Energía un plan de trabajo que lo justifique y deberá dar garantía de su realización a través de
un seguro de caución contratado al efecto, por igual monto al de las Unidades de Trabajo
totales. comprendidas en el Plan presentado, cuya póliza quedará en poder del Instituto de
Energía; la cual deberá contar con un expreso sometimiento a los Tribunales de la Provincia
de Santa Cruz, y será ejecutada en caso de incumplimiento. El Instituto de Energía devolverá
el seguro de caución a ARPETROL dentro de los treinta (30) días de la finalización del plan

£

PODER EJECUTIVO

043

(d)

(o)

de trabajo siempre que. la Autoridad de Aplicación haya constatado el cumplimiento del
mismo.

En base al Compromiso Anual de Exploración determinado conforme a este Artículo 4.2,
ARPETROL elaborará un programa de exploración complementaria en el Área de Concesión
para cada año, Serán reconocidos como trabajos de exploración complementaria, aquellos
trabajos geológicos, geofísicos, pozos exploratorios y todo otro nuevo trabajo que se realice,
excluyendo reinterpretaciones, los que valorizarán de acuerdo al Anexo IV (Tabla de
Equivalencias en Unidades de Trabajo) del presente. Los trabajos serán presentados ante el
Instituto de Energía para su aprobación. Todo plan de trabajo que se presente deberá
contemplar (i) el pago al Instituto de Energía de un monto equivalente a una Unidad de
Trabajo mensual por el tiempo comprendido entre el inicio y la finalización de los mismos
dedicado a solventar los gastos de inspección y contralor, y (ii) indicar las personas que, por
parte de ARPETROL, conformarán con personal del Instituto de Energía, el grupo de trabajo
dedicado a interactuar en las tareas de inspección y contralor del plan de trabajo.

En caso que ARPETROL no cumpla con lo establecido en el presente Artículo 4.2 en relación
con la inversión en exploración complementaria, la Provincia intimará por medio fehaciente a
ARPETROL para que subsane dicho incumplimiento; una vez verificado el incumplimiento,
y respetando el derecho de debido proceso de ARPETROL, mediante informe escrito
suscripto por el Presidente del Instituto de Energía, el Poder Ejecutivo dispondrá la reversión
de la superficie remanente del Área de Concesión a la Provincia.

Además de la resolución del contrato, la Autoridad de Aplicación podrá aplicar al
concesionario sanciones que no lo eximen del cumplimiento de sus obligaciones, ni afecta el
derecho de resolución contractual, conforme se detalla en el artículo 17.4 del presente.

Gastos Operativos.

(2)

(b)

(o)

Los gastos operativos previstos por ARPETROL entre los años 2011 y 2026 se estiman, como
mínimo, en Dólares Estadounidenses Seis Millones Novecientos Cuarenta y Cuatro Mil (US$
6.944.000), discriminados de la siguiente forma: (i) Dólares Estadounidenses Tres Millones
Cuatrocientos Setenta y Dos Mil (US$ 3.472.000) hasta'el 31 de agosto de 2016; y (ii)
Dólares Estadounidenses Tres Millones Cuatrocientos Setenta y Dos Mil (US$ 3.472.000)
hasta el 31 de agosto de 2026.

En el caso en que ARPETROL efectúe gastos operativos que excedan el monto mínimo
previsto en el numeral (i) del Artículo 4,3(a), antes del 31 de agosto de 2016, conforme a lo
establecido en el Anexo Il, esos gastos operativos adicionales podrán ser descontados del
monto mínimo previsto para el periodo establecido en el numeral (ii) del Artículo 4.3(a),
previa autorización fundada de la Autoridad de Aplicación.-

A los fines de ser considerados los gastos operativos como tales, deberán ser debidamente
documeñtados' en original y copia a fin de la compulsa por parte de la Autoridad de

Aplicación.-
PODER EJECUTIVO

44

5.1.

Auditoría y Control.

(a)

(b)

Las inversiones y gastos operativos detallados en el Artículo 4 de este Acuerdo quedan
sujetas a la auditoría y contralor del Instituto de Energía aplicando las normas y
procedimientos que se indican en las Resoluciones N” 319/93 y N? 2057/05 de la Secretaria
de Energía de la Nación. A partir del cumplimiento de las condiciones previstas en los
Artículos 12.1. y 12.2. del presente y durante la vigencia de la concesión relacionada al Área
de Concesión y de su prórroga, ARPETROL abonará anualmente al Instituto de Energía
dentro de los primeros 10 (diez) días hábiles de la presentación del plan anual de inversiones
el monto équivalente a una Unidad de Trabajo en relación con el contról y seguimiento de la
evolución del programa de inversión por el Instituto de Energía. ARPETROL depositará los

fondos indicados en la cuenta del Instituto de Energía, oportunamente designado a
ARPETROL por escrito.

ARPETROL y el Instituto de Energía conformarán un grupo de trabajo permanente entre el
personal de operaciones de ARPETROL y el Instituto de Energía, el cual tendrá
periódicamente reuniones de trabajo y visitas de campo conjuntas.

Responsabilidad Social Empresarial

Compromiso de Inversión en Infraestructura Social.

(9

(6)

En consideración a la prórroga otorgada conforme al Artículo 9.1 de este Acuerdo y a partir
del cumplimiento de las condiciones previstas en los Artículos 12.1. y 12,2. del presente (con
la sola excepción del pago de la primera cuota del pago al Fondo de Inversión en
Infraestructura Social, que estará solamente condicionada al cumplimiento de lo previsto en el
Artículo 12,1.), ARPETROL pagará a la Provincia en DOLARES ESTADOUNIDENSES
convertidos al tipo de cambio vendedor del Banco de la Nación Argentina, del día inmediato
anterior al del efectivo pago, por única vez, durante la vigencia de la concesión relacionada al
Área de Concesión y su prórroga, un monto mínimo igual al veinte por ciento (20%) del valor
del canon de prorroga, ello es Dólares Estadounidenses Ochenta y Cinco Mil Doscientos
Noventa y Seis (US$ 85.296) para atender las necesidades comunitarias de las distintas
localidades de la Provincia (el “Aporte de Responsabilidad Social”). La primera cuota del
Aporte de Responsabilidad Social será de Dólares Estadounidenses Cincuenta y Un Mil
Ciento Setenta y Ocho (US$ 51.178) () y será exigible a partir de los 10 (diez) días hábiles del
cumplimiento de la condición establecida en el Artículo 12,1 del presente. Sujeto al
cumplimiento de la condición prevista en el Artículo 12.2 del presente, el monto remanente
del Aporte de Responsabilidad Social será cancelado por ARPETROL en 2 (dos) cuotas
iguales y consecutivas de Dólares Estadounidenses Diecisiete Mil Cincuenta y Nueve (US$
17.059), venciendo la primera de ellas dentro de los 3 (tres) días hábiles contados a partir del
1 de julio de 2011, y la segunda cuota dentro de los 3 (tres) días hábiles contados a partir del 1
de enero de 2012. ARPETROL depositará los fondos indicados en la cuenta bancaria
específica por el Instituto de Energía de Santa Cruz de la Provincia designada por escrito 4
ARPETROL.

La Provincia destinará los fondos recibidos en concepto del Aporte de Responsabilidad Social
a los Municipios para obras de infraestructura social que incluirán proyectos relativos a la

PODER EJECUTIVO

5.2.

5,3

6.

61

construcción de obras para la educación, salud, deporte, cultura y equipamiento para
propender al desarrollo armónico de las comunidades, al mejoramiento de la calidad de vida,
y propiciar la igualdad de oportunidades,

Compromiso de Participar en Espacios Interactivos Regionales de Capacitación. En consideración a
la prórroga otorgada conforme al Artículo 9.1 de este Acuerdo y a partir del cumplimiento de las
condiciones previstas en los Artículos 12.1. y 12,2. del presente y durante la vigencia de- la
concesión relacionada al Área de Concesión y de su prórroga, ARPETROL se compromete a
participar en los espacios interactivos que pudiere generar el gobierno provincial, para-el diseño y
la implementación de programas regionalizados de capacitación en oficios y competencias, y para
el diseño curricular e implementación de: programas de capacitación y especializaciones, de
carácter presencial, semipresencial o virtual, atinentes a los requerimientos de la industria petrolera.
A los efectos de financiar dichos programas de capacitación, y en satisfacción completo de
cualquier obligación de hacer aportes en conexión con el compromiso contemplado por este
Artículo 5.2, ARPETROL efectuará un pago anual a la Provincia a través del Instituto de Energía,
hasta el año 2027 inclusive, de Dólares Estadounidenses Ochocientos Cincuenta y Tres (US$ 853)
para constituir un Fondo de Capacitación. El monto anual del pago en concepto de Fondo de
Capacitación ha sido calculado como el dos por mil (.002) del valor del Canon de Prórroga, y será
depositado en una cuenta especifica destinada a este fin e informada por el Instituto de Energía.

Compromiso de Participar en Espacios Interactivos Relacionados a una Reconversión Productiva
en la Región. En consideración a la prórroga otorgada conforme al Artículo 9,1 de este Acuerdo y a
partir del cumplimiento de las condiciones previstas en los Artículos 12.1. y 12.2. del presente y
durante la vigencia de la concesión relacionada al Área de Concesión y de su prórroga,
ARPETROL se compromete a colaborar activamente, en el marco de mesas de concertación o de
otros espacios de participación generados por el gobierno provincial o los gobiernos municipales,
en el diseño de proyectos de inversión público-privado que generen ventajas competitivas y
configuren, con tiempos de anticipación estratégicos, una reconversión productiva en la región con
la finalidad de crear nuevas fuentes de trabajo perdurable, evitar conflictos socioeconómicos,

contrarrestar el despoblamiento y capitalizar las potencialidades y ventajas comparativas de la
región.

Compromiso de Fortalecimiento Institucional; Cargos Municipales

Compromiso de Fortalecimiento Institucional.

(a) En consideración a la prórroga otorgada conforme al Artículo 9.1 de este Acuerdo y a partir
del cumplimiento de las condiciones previstas en los Artículos 12.1. y 12.2. del presente y
durante la vigencia de la concesión relacionada al Área de Concesión y de su prórroga,
ARPETROL efectuará a la Provincia, hasta el año 2026 inclusive, un pago anual de Dólares
Estadounidenses Ochocientos Cincuenta y Tres (US$ 853) en concepto de un Fondo para el
Fortalecimiento Institucional (FF) con el propósito de la compra de equipamiento,
capacitación y entrenamiento del personal, logística y gastos operativos del Instituto de
Energía, la Secretaría de Trabajo y Seguridad Social y la Subsecretaría de Medioambiente. El
monto añual' del pago en concepto de Fondo para el Fortalecimiento Institucional ha sido
calculado como el dos por mil (.002) del valor del Canon de Prórroga.

SS

PODER EJECUTIVO

6,2

6.3

16

(b) El pago anual en concepto de Fondo para el Fortalecimiento Institucional será discriminado
de la siguiente manera: (i) un monto de Dólares Estadounidenses Cuatrocientos Veintisiete
(US$ 427) al Instituto de Energía equivalente al cincuenta por ciento (50%) del pago anual,
(ii) un monto de Dólares Estadounidenses Ciento Setenta y Uno (US$ 171) Q a la Secretaría
de Trabajo y Seguridad Social, equivalente al veinte por ciento (20%) del pago anual, y (ii) un
monto de Dólares Estadounidenses Doscientos Cincuenta y Seis (US$ 256) a la Subsecretaría
de Medioambiente, equivalente al treinta por ciento (30%) del pago anual. El primer pago-se
efectuará dentro de los 30 (treinta) días del cumplimiento de. las condiciones previstas en los
Artículos 12.1 y 12.2 del presente. Los pagos subsiguientes se efectuarán dentro de los
primeros 30 (treinta) días del año calendario correspondiente. ARPETROL depositará los
fondos indicados en sendas cuentas específicas de la Provincia, las que serán informadas
oportunamente por cada organismo beneficiario, El Estado Provincial acreditará la aplicación
de los fondos estipulados en esta cláusula. :

Canon por Servidumbre. En consideración a la prórroga otorgada conforme al Artículo 9.1 de este
Acuerdo y a partir del cumplimiento de las condiciones previstas en los Artículos 12.1. y 12.2. del
presente y durante la vigencia de la concesión relacionada al Área de Concesión y de su prórroga,
ARPETROL abonará, en forma anual, a la Provincia, Municipio o Comisión de Fomento'de la
Provincia, según corresponda, un pago con respecto a los pozos de producción petrolera en
actividad, gasoductos, oleoductos, acueductos, baterías, caminos, líneas de conducción, ocupación
de espacio aéreo y plantas que se encuentren en jurisdicción del Estado Provincial o dentro del
limite del respectivo ejido urbano, según corresponda (el “Canon por Servidumbre”). Los montos
correspondientes al Canon por Servidumbre serán fijados por ley, ordenanzas o resoluciones que se
determinar en el régimen tarifario para cada ejercicio fiscal de forma razonable, tomando como
referencia los valores fijados por la Secretaría de Energía de la Nación de forma general para las
indemnizaciones en concepto de servidumbres para la industria petrolera para la zona en que se
encuentre el Área de Concesión. Para el propósito de este Artículo 6.2, sólo se considerarán que
facilidades estén en la jurisdicción del Estado Provincial en la medida que dichas facilidades están
ubicadas en terrenos públicos de los cual la Provincia es titular.

Tasas Municipales. En consideración a la prórroga otorgada conforme al Artículo 9.1 de este
Acuerdo y a partir del cumplimiento de las condiciones previstas en los Artículos 12.1. y 12,2. del
presente y durante la vigencia de la concesión relacionada al Área de Concesión y de su prórroga,
ARPETROL abonará al Municipio o Comisión de Fomento de la Provincia las tasas
correspondientes a los servicios que el Municipio o Comisión de Fomento le preste dentro de los
límites de su respectivo ejido urbano. Las prestaciones que brinde el Municipio y Comisión de
Fomento, según corresponda, y'los montos de las tasas respectivas serán fijadas por la
Municipalidad o Comisión de Fomento con carácter general de forma razonable a fin de solventar
los costos reales de la prestación del servicio,

Contratistas Locales

Con el objetivo de generar fuentes de trabajo perdurables, ARPETROL se compromete a
implementar políticas empresariales que fomenten la creación, fortalecimiento y consolidación de
empresas y cooperativas locales proveedoras de bienes, obras y servicios para la industria petrolera,
mediante la implementación de programas de capacitación y tendiendo a generar condiciones
operativas, financieras, plazos de contratación o mecanismos de otra naturaleza que permitan
priorizar la contratación de empresas y proveedores locales propiciando de esta manera la

—=S

PODER EJECUTIVO

7.2,

7.3

7.4

— a —Á

utilización de los puertos santacruceños en la importación de equipos e insumos para la industria
petrolera, como asimismo en obras operacionales portuarias y de transporte marítimo, en
condiciones equivalentes de capacidad, responsabilidad, calidad y precio. El Instituto de Energía
establecerá y mantendrá actualizado un Registro de Prestadores de Servicios Petroleros (el
“Registro”). En la elaboración del Registro, el Instituto de Energía considerará factores tales como
el tipo de servicio y la capacidad técnica de los proveedores, el mantenimiento de alternativas
suficientes para resguardar la competencia y eficiencia del servicio; la disponibilidad de equipo y
otros factores similares que sean necesarios o recomendables en conexión con un sector de servicio
para la industria petrolera eficiente y sustentable.

Para ello ARPETROL establecerá procesos tendientes a incrementar su red de proveedores locales
y regionales, sobre la base de contratos de mediano y largo plazo a efectos de contribuir a la
sustentabilidad de la actividad en la región, los cuales serán informados a la Provincia. Ambas
partes acuerdan que, a solicitud de cualquiera de ellas, se reunirán para analizar la evolución de los
niveles de contratación local y regional, las dificultades u obstáculos que se encuentren y los
cambios o acciones a desarrollar para el logro de tal objetivo. A los efectós previstos en este
Artículo, y dentro del espíritu de lo definido en el Artículo 1 de la Ley Provincial N* 2738, se
considerará como proveedores locales a aquellas empresas que cumplan con las condiciones y
requisitos previstos en el Artículo 2 de la citada Ley Provincial.

ARPETROL se obliga a que, a partir del cumplimiento de las condiciones previstas en los Artículos
12.1 y 12.2 de este Acuerdo, un promedio del 70% (setenta por ciento) como mínimo del personal
que ARPETROL contrate en forma directa en el futuro para trabajar en sus operaciones en la
Provincia durante la vigencia de este Acuerdo sea residente con una antigúedad mínima de dos (2)
años en la Provincia al momento de incorporarlo a su nómina, salvo que ello no resulte posible por
no existir postulantes locales que tengan iguales o similares calificaciones o antecedentes a los
requeridos para un determinado puesto de trabajo.

ARPETROL propiciará que sus contratistas se ajusten con el 70% (setenta por ciento) del personal
santacruceño conforme a lo establecido en la Ley Marco en sus contratos existentes. Dentro del
plazo de 60 (sesenta) días contados a partir del cumplimiento de las condiciones previstas en los
Artículo 12.1 y 12.2 de este Acuerdo, ARPETROL se obliga a exigir en los contratos futuros que
celebre con sus contratistas de obras y servicios en el Área de Concesión, el requisito de que estos
contratistas alcancen un porcentaje de, por lo menos, un promedio anual del 70% (setenta por
ciento) de mano de obra local en el personal que empleen para dichas obras o servicios con una
residencia mínima de dos (2) años en la Provincia. Para el cálculo de este porcentaje, deberá
considerarse el total del personal que el contratista emplee para trabajar en dichas obras y servicios,
medido al final del año calendario inmediatamente anterior a la fecha en que se efectúe el cálculo
y/o dentro del plazo de ejecución de las obras y servicios, siempre que el plazo de ejecución
correspondiente sea menor a un año. No obstante ello, para el caso en que la contratación de mano
de obra local no resultase factible por la falta de disponibilidad de personal local o residente con
calificación o competencia para atender los requerimientos contractuales, -y/o que, por razones
relacionadas a las características del proyecto, cuestiones de indole técnica, falta de calificaciones
necesarias para las tareas, disponibilidad, costos, o cronograma de obra, resultase impracticable,
ARPETROL quedará liberada de esta obligación en la proporción correspondiente. La demora o
incumplimiento por parte de sus contratistas en relación con lo establecido en este Artículo 7.4 no

será considerada en caso alguno como incumplimiento de las obligaciones asumidas por
ARPETROL conforme a este Acuerdo.

E
PODER EJECUTIVO

8.1

8.2

Si la Secretaría de Trabajo y Seguridad Social de la Provincia comprueba en forma fehaciente que
uno de estos contratistas no cumple con lo establecido en este Artículo 7.4. con relación a las obras
o servicios generales contratados por ARPETROL, la Secretaría de Trabajo y Seguridad Social de
la Provincia notificará por escrito a ARPETROL de esta situación. En tal caso, ARPETROL tendrá
la obligación de intimar a dicho contratista para que, dentro de un plazo de 30 (treinta) días de
recibida esta intimación, presente a la Secretaría de Trabajo y Seguridad Social de la Provincia sus
fundamentaciones debidamente documentadas en relación con el cumplimiento de este Artículo
7.4. Una vez que el contratista obtenga por escrito la conformidad de la Secretaría de Trabajo y
Seguridad Social de la Provincia con relación al cumplimiento de la obligación prevista en este
Artículo 7.4, el contratista deberá presentar la misma a ARPETROL. En caso que el contratista no
entregue a ARPETROL comprobante de la conformidad de la Secretaría de Trabajo y Seguridad
Social de la Provincia dentro de tal plazo, ARPETROL estará obligada a rescindir el contrato
correspondiente que la vincule con ese contratista. Si la Secretaría de Trabajo y Seguridad Social
comprueba en forma fehaciente el incumplimiento de lo establecido en este Artículo 7,4 por parte
del mismo contratista con relación al mismo contrato, en una segunda oportunidad durante el
mismo año calendario, ARPETROL deberá rescindir sin más trámite el contrato correspondiente
que lo vincula con dicho contratista.

Compromiso Operacional

ARPETROL realizará sus operaciones conforme a la totalidad de las leyes aplicables provinciales y
nacionales, actuando de manera responsable en lo que respecta al desarrollo sustentable y la; --
protección y conservación del medio ambiente, y este Acuerdo no liberará a ARPETROL de su
plena sujeción a las Ley N* 25.675, General del Ambiente; Ley N? 25.841 de adhesión al Acuerdo
Marco sobre Medio Ambiente del MERCOSUR, que adhiere a la Convención Internacional de Río '
de Janeiro de Medio Ambiente; Ley N” 24.051 de Residuos Peligrosos, Ley N* 25.612 de Gestión -
Integral de Residuos Industriales; Ley N? 25.670 de Presupuestos Mínimos para la Gestión y
Eliminación del PCBs; Ley N* 25.688 de Régimen de Gestión Ambiental de Aguas; Ley Provincial ;;,
N?* 1451 de Aguas; Ley Provincial N* 2472 de Protección del Patrimonio Cultural; Ley Provincial 7
N" 2567, Residuos Peligrosos y Decreto N* 3316/04 incorporando el Anexo X del Decreto N*
712/2002 de Reglamentación de la Ley Provincial N* 2567, estableciendo el Régimen de Residuos
Petroleros; y Ley Provincial N* 2658, de Evaluación de Impacto Ambiental. El Estado Provincial

no subroga ni reemplaza de ninguna forma y en ninguna situación las obligaciones, deberes,
compromisos o responsabilidades que tiene o asume ARPETROL en virtud de las normas citadas o
que pudieren asumir en este Acuerdo, o

ARPETROL reconoce que está sujeto a, y que tiene que respetar en la totalidad en las actividades
de exploración y explotación, de manera directa o indirectamente a través de sus contratistas, todas
y cada una de las normativas vigentes no consignadas en el Artículo 8.1 y todas y cada una de las
leyes, decretos y resoluciones aplicables de rango nacional, provincial o municipal que regulen las
actividades de exploración y explotación de hidrocarburíferas y de la protección del medio
ambiente.

PODER EJECUTIVO

9.1.

9.2,

9.3.

9.4,

—n—

Prórroga de las Áreas de Concesión

Por medio del presente, el Poder Ejecutivo Provincial otorga a partir de la fecha de vencimiento del
período original de 25 (veinticinco) años del Área de Concesión, la prórroga de 10 (diez) años
prevista en el artículo 35 de la Ley N* 17.319 respecto del plazo de la concesión del Área de
Concesión, cuyos antecedentes, medidas, linderos y coordenadas Gauss Kriger se indican en el
Anexo 1 del presente Acuerdo. El Anexo 1 de este Acuerdo indica también la fecha de vencimiento
del período original de 25 (veinticinco) años del Área de Concesión y el vencimiento de la prórroga
de 10 (años) concedida por el presente Acuerdo para cel Área de Concesión,

Considerando que el 31 de agosto 2016 es la fecha de vencimiento del período original de 25
(veinticinco) años de la concesión relacionada con el Área de Concesión, dentro de los 12 (doce)
meses anteriores a dicha fecha, ARPETROL deberá certificar un volumen de reservas probadas de
petróleo y gas (determinada hasta el fin de la vida útil de los yacimientos del Área de Concesión
conforme a las Normas Complementarias y Aclaratorias para Certificación de Reservas de la
Resolución N* 324/2006 de la Secretaría de Energia de la Nación de fecha 10:de octubre de 2007)
del Área de Concesión equivalente a 4 (cuatro) veces el total de la producción de petróleo y gas del
Área de Concesión medida en el último año calendario previo a dicha certificación. ARPETROL
deberá aplicar las definiciones establecidas por la Resolución N” 324/2006 de la Secretaría de
Energía de la Nación y normas complementarias, así como los estándares internacionales
generalmente aceptados. Si'no se alcanza dicho volumen de reservas probadas, ARPETROL deberá
revertir el Área de Concesión a la Provincia en la fecha de vencimiento del período original de 25
(veinticinco) años de la concesión relacionada con el Área de Concesión, salvo acuerdo en
contrario con la Provincia.

La certificación de la relación entre el volumen de reservas y la producción prevista en el Artículo
9.2. será auditada por un auditor independiente, con antecedentes reconocidos a nivel nacional e
internacional, designado de común acuerdo por el Instituto de Energía y ARPETROL, aplicando las
definiciones establecidas por la Resolución N” 324/2006 de la Secretaría de Energía de la Nación,
las Normas Complementarias y Aclaratorias para Certificación de Reservas de la Resolución N?
324/2006 de la Secretaría de Energía de la Nación, de fecha 10 de octubre de 2007 y los estándares
internacionales generalmente aceptados. El auditor independiente deberá enviar a las partes por
escrito sus conclusiones, fundamentando el cálculo relativo a la relación entre el volumen de
reservas y la producción prevista en el Artículo 9.2, todo ello en un plazo de 30 (treinta) días
contados a partir de su designación o de la recepción de la información adicional que solicite a
ARPETROL en caso de presentar objeciones, conforme lo previsto en el Artículo 9.4. ARPETROL
se hará cargo de los honorarios y gastos del auditor independiente. En caso que las partes no se
pusieran de acuerdo sobre la designación del auditor independiente de reservas dentro de un plazo
de 60 (sesenta) días, $e designará el auditor independiente de reservas contemplado por este
Artículo 9.3 aplicando el procedimiento establecido en el Artículo 16 de este Acuerdo.

Si el auditor independiente objeta el cálculo entregado por ARPETROL, deberá notificar a
ARPETROL las objeciones por escrito, pudiendo solicitar información adicional. El auditor
independiente deberá incluir en esa notificación las razones que justifiquen sus objeciones en forma
adecuadamente detallada. ARPETROL deberá entregar la información adicional requerida por el
auditor independiente, dentro de los 30 (treinta) días de haber recibido dicha solicitud, en la medida
en que tal requerimiento sea pertinente y se refiera estrictamente a cuestiones relacionadas con la
certificación. Si luego de proporcionada la información requerida, el auditor independiente

>
PODER EJECUTIVO

9.5.

9.6

10.

10.1

10.2

continúa objetando la certificación entregada por ARPETROL, u omite entregar la certificación
prevista en el Artículo 9,3 dentro de los 30 (treinta) días de haber recibido la información entregada
por ARPETROL, entonces ARPETROL tendrá el derecho de solicitar una nueva certificación por
otro auditor internacional de reconocida experiencia en materia de reservas de petróleo y gas
seleccionado de común acuerdo entre la Provincia y ARPETROL (el “Experto en Reservas”). El
Experto en Reservas deberá considerar únicamente los puntos objetados por el primer auditor. Una
vez finalizada la nueva certificación, deberá enviar a las partes por escrito sus conclusiones en un
plazo de 30 (treinta) días contados a partir de su designación, fundamentando el cálculo relativo a
la relación entre el volumen de reservas y la producción prevista en el Artículo 9.2. La decisión del
Experto en Reservas será definitiva y obligatoria para ARPETROL y la Provincia. ARPETROL se
hará cargo de los honorarios y gastos del Experto en Reservas,

Mientras esté pendiente la realización de la auditoría a que se refiere el Artículo 9.3 por parte del
auditor independiente o la nueva certificación a que se refiere el Artículo 9.4 por parte del Experto
en Reservas, ARPETROL continuará en el pleno ejercicio de sus derechos bajo la concesión
relacionada con el Área de Concesión.

Tomando en cuenta el incremento de producción y reservas registrado en el Área de Concesión
durante los últimos años, conforme se expone en el Anexo III del presente, y teniendo en cuenta el
requerimiento de la explotación petrolera de contar con un horizonte de inversión adecuado, se
establece que ARPETROL tendrá una opción para solicitar un acuerdo para continuar operando el
Área de Concesión a partir del vencimiento del período de prórroga previsto en el Artículo 9.1,

-sujeto que no existe para la Provincia la obligación de conceder una prórroga adicional, ni

ARPETROL adquiere un derecho para obtener dicha prórroga. En base a lo anterior y solo una vez
finalizado el período original de 25 años correspondiente a la concesión relacionada al Área de
Concesión, ARPETROL podrá presentar ante al Instituto de Energía para su evaluación, una
propuesta técnica y económica para continuar explotando el Área de Concesión Juego de vencido el
período de prórroga. En caso de que la evaluación de la propuesta resultare positiva, y sujeto al
cumplimiento por parte de ARPETROL de sus obligaciones contractuales hasta la fecha de la
presentación de tal propuesta, la Provincia, o la entidad provincial que sea titular del Área de
Concesión, podrá acordar nuevos términos contractuales con ARPETROL para el otorgamiento de
un nuevo período.

Derechos de Auditoría

Auditoría. La Provincia, en su carácter de propietaria originaria del recurso, se reserva el derecho
de auditar, toda vez que considere necesario, el estado de las reservas de hidrocarburos del Área de
Concesión, a cuyos efectos requerirá la asistencia de la Universidad Nacional de la Patagonia
Austral u otro ente o auditor independiente que designe el Instituto de Energía. Los honorarios
derivados de estas auditorías estarán a cargo de ARPETROL hasta una vez por año, siempre y
cuando estén debidamente documentados y se ajusten a los estándares de costos habituales para
certificaciones de esta naturaleza,

Medición de Petróleo. A los efectos de garantizar de manera fehaciente el contralor de la
producción dé petróleo, dentro de los seis (6) meses del cumplimiento de las condiciones previstas
en los Artículos 12.1 y 12.2 de este Acuerdo, todo oleoducto que opere ARPETROL que transporte
petróleo crudo en condición comercial producido en el Área de Concesión deberá contar con

PODER EJECUTIVO

—

sistemas de telemedición en los puntos de entrega al sistema de transporte del concesionario de
transporte. ARPETROL solicitará al concesionario de transporte que suministre la señal de
telemedición a las oficinas del Instituto de Energía y en los lugares que este disponga de forma
“razonable. Los aparatos de medición deberán contar con la aprobación del Instituto, los que no
serán rechazados en la medida que cumplan con los estándares técnicos de la industria y deberán
calibrarse al menos una vez por año conforme a las prácticas de la industria generalmente aceptadas
ante organismos de la calidad del Instituto Nacional de Tecnología Industrial (INTD). ARPETROL
remitirá en forma mensual al Instituto de Energía un informe escrito con respecto de todas sus
concesiones de transporte por oleoducto, los volúmenes ingresados a los puntos de entrega, a las

terminales correspondientes, y todo otro informe que el Instituto de Energía le requiera de forma
razonable.

Medición de Gas. A los efectos de garantizar de manera fehaciente el contralor de la producción de
gas, dentro de los seis'(6) meses del cumplimiento de las condiciones previstas en los Artículos
12.1 y 12.2 de este Acuerdo, ARPETROL solicitará al licenciatario de transporte, Transportadora
de Gas del Sur, que suministre la señal de telemedición de los Puntos de Medición Fiscal (“PME”)
en los cuales ingresa el gas para la venta del Área de Concesión. Esta señal deberá estar en línea
con las oficinas del Instituto de Energía y en los lugares donde este disponga de forma razonable.
ARPETROL remitirá en forma mensual al Instituto de Energía un resumen escrito de todos los
PMF que se encuentren dentro del Área de Concesión, informando el poder calorífico, los
volúmenes de gas estándar y los volúmenes corregidos a nueve mil trescientos (9.300) Kcal./m3.

Presupuestos

Si como consecuencia de un evento de caso fortuito o fuerza mayor, ARPETROL se encontrara
impedida de llevar a cabo sus operaciones en forma regular en el Área de Concesión deberá
acreditar dicha circunstancia a la Autoridad de Aplicación, quien tras resolución fundada podrá

extender los plazos para el cumplimiento de las obligaciones afectadas por el caso fortuito, en la
medida de que corresponda.

Las obligaciones asumidas por ARPEROL en el presente Acuerdo están sujetas a los presupuestos
indicados a continuación en este artículo 11.2. Ante la falta de verificación de uno o más de estos
presupuestos y en tanto se encuentren pendientes de ejecución las obligaciones indicadas,
ARPETROL requerirá intervención de la Provincia para eliminar aquellas circunstancias que sean
atribuibles a la Provincia y su colaboración para eliminar o atenuar aquéllas que resulten ajenas a
las Partes. En caso de que los efectos negativos no puedan subsanarse en un tiempo razonable, la

Provincia procederá, según corresponda, a prorrogar los plazos para el cumplimiento de las

obligaciones de ARPETROL, y/o a implementar los demás remedios mitigantes que las partes

puedan acordar. En la medida que ARPETROL se encuentre imposibilitada de efectuar la totalidad

o parte de las inversiones programadas y/o contempladas en este Acuerdo como consecuencia de la

falta del mantenimiento de los presupuestos indicados a continuación, se eximirá a ARPETROL de

dichas obligaciones:

a) Que a partir del año 2011 y medidos a moneda constante de 2010, el Precio del Gas Natural
neto en boca de pozo efectivamente percibido por ARPETROL en la Provincia, medido en
dólares por MMBTU, no sea inferior al precio promedio percibido por ARPETROL en la
Provincia durante el año 2010.

b) Que no se establezcan restricciones a las exportaciones de hidrocarburos que excedan lo
previsto en el Artículo 6 de la Ley 17.319 y en el Artículo 1 del Decreto 2703/02.
PODER EJECUTIVO
— a ——Á

14

Dn.

12.1.

12.2,

13

14.

c) Que, sin perjuicio de lo dispuesto en los Artículos 2 y 3 del presente Acuerdo, no se
incremente directa o indirectamente la tasa efectiva de las regalías establecidas en la Ley

17.319 y se cumpla con lo dispuesto en el Artículo 56 inciso a) de la misma Ley respecto de
los tributos provinciales .

En caso de incumplimiento de las obligaciones asumidas por la Provincia por medio del presente
Acuerdo, ARPETROL tendrá derecho a exigir el cumplimiento del Acuerdo y/o el resarcimiento
por todos los daños y perjuicios que ello le cause.

ARPETROL tendrá el uso y goce pacífico sobre el Área de' Concesión durante la vigencia de la
concesión relacionada al Área de Concesión y su prórroga y la Provincia tomará las acciones que
sean necesarias para mantener los derechos de ARPETROL en este Acuerdo, incluyendo los
derechos sobre el' Área de Concesión durante su plazo original y su prórroga.-

Condiciones

Los compromisos asumidos por ARPETROL en el presente Acuerdo, están sujetos a las
condiciones previstas en este Artículo 12:

Aprobación de este Acuerdo y de las prórrogas otorgadas por medio del presente, por decreto del

Poder Ejecutivo Provincial y por ley sancionada por la Legislatura Provincial y promulgada por el
Poder Ejecutivo Provincial.

Protocolización prevista en el Artículo 55 de la Ley N? 17.319 a nombre de ARPETROL, de la
prórroga de 10 (diez) años del plazo original de la concesión relacionada al Área de Concesión que
se describe en el Anexo 1 del presente Acuerdo.

Impuestos

Para el cálculo del impuesto de sellos, que deberá ser abonado por ARPETROL, se considera como
base imponible la suma de Dólares Estadounidenses Cuatrocientos Veintiséis Mil Cuatrocientos
Setenta y Seis (US$ 426.476) correspondiente al Canon de Prórroga, conforme a lo dispuesto en el
Artículo 27 de la Ley Marco. No corresponderá a ARPETROL el pago de impuesto- de sellos
adicional alguno por la celebración del Acuerdo, o para su protocolización, aclaración, ratificación,
modificación o instrumentación o para los otros actos, instrumentos o pagos que fueran necesarios
o conveniente emitir o realizar para su validez, cumplimiento o vigencia, conforme al alcance del
Artículo 70 de la Ley de Sellos de la Provincia.

Cesión

Se deja expresa constancia que cualquier eventual cesión por ARPETROL de las concesión
relacionada al Área de Concesión estará sujeta a la autorización previa de la Provincia en los
términos del Artículo 72 de la Ley N* 17.319. No obstante lo expuesto, ARPETROL podrá ceder
sus derechos y obligaciones emergentes de la concesión respecto del Área de Concesión a una
entidad controlada por 'o controlante directa o indirecta de ARPETROL, mediante la previa
notificación y autorización de la autoridad de aplicación respectiva, la que no podrá ser denegada
sin fundamento. Cualquier empresa no relacionada que pretenda ser concesionario como resultado
de una cesión por ARPETROL de derechos y obligaciones emergentes de la concesión respecto del

PODER EJECUTIVO

15.

16.

16.1

Área de Concesión, de forma total o parcial, deberá declarar ante el Instituto de Energía que se
encuentra en conocimiento del pasivo ambiental declarado y de las instalaciones inventariadas,
presentando al efecto un plan de remediación de tales pasivos, el cual deberá ser aprobado por la
Autoridad de Aplicación, así como que se encuentra en conocimiento de todos los trámites que de
tales instrumentos se deriven, y cumplir conforme se ha descripto en el punto 4.9 del apartado 4)
del inciso e) del Anexo I de la Ley Marco.

Legislación Aplicable

El Área de Concesión continuará sujeta a la Leyes N? 17.319 y 26.197 y a los Decretos del Poder
Ejecutivo Nacional N” 1055/1989, 1212/1989 y 1589/1989 vigentes a la fecha de suscripción del
presente y las sucesivas que pudieran dictarse en la materia, que integran el título de la respectiva
concesión. Excepto por las disposiciones expresamente previstas en este Acuerdo, incluyendo sus
Anexos adjunt al presente, ni los derechos de ARPETROL como concesionario del Área de
Concesión, ni las obligaciones de la Provincia como Autoridad de Aplicación, serán consideradas
como modificadas o renunciadas con relación al Área de Concesión. Ninguna disposición de este

Acuerdo será interpretada como una novación de los derechos de ARPETROL respecto del Área de
Concesión.

Salvo disposición en contrario en el presente, las referencias a leyes, decretos o resoluciones
efectuadas en el presente Acuerdo incluyen las leyes, decretos o resoluciones que eventualmente las
modifiquen o sustituyan, excepto que dichas normas:

(a) Desvirtúen la ecuación económico-financiera y demás presupuestos vigentes a la fecha del
presente Acuerdo sobre los que se basan los compromisos asumidos en los Artículos 1 a 7;

(b)  Reduzcan o limiten los rubros enumerados en el concepto de inversiones en el Anexo II de la
Resolución SE N* 2057/2005 con relación al cumplimiento de los compromisos de
inversiones previstos en el Artículo 4 del presente.

(c) Establezcan modificaciones o cambios de criterio que pudieran disminuir los volúmenes
definidos como reservas en el Anexo FA de la Resolución SE N* 324/06 con relación a las
certificaciones de reservas previstas en el Artículo 9 del presente.

En caso que ocurra cualquiera de las circunstancias referidas en los Artículos 15.2(a) a 15.2(c), las
partes someterán a revisión este Acuerdo en lo atinente a mantener la estabilidad económica que
existiera para ellas a la fecha de celebración del mismo.

Resolución de Conflictos

Conforme al artículo 1? de la Ley N? 2.727 de la provincia de Santa Cruz, con la sola excepción de
la auditoría de la certificación de reservas por el auditor independiente que se resolverá en la forma
prevista en el Artículo 9.4 de este Acuerdo, toda disputa que surja de o se relacione con este
Acuerdo que no pueda ser resuelta en forma amigable por las partes, podrá ser resuelta mediante
arbitraje de derecho ante tres (3) árbitros independientes (uno elegido por cada parte, más un tercer
árbitro indepéndiente elegido de común acuerdo por los primeros dos árbitros), en la ciudad de
Buenos Aires, República Argentina, en idioma castellano, de acuerdo con el Reglamento de
Arbitraje de la Cámara de Comercio Internacional vigente en ese momento. Las decisiones del
PODER EJECUTIVO

16.2

Y.

17.2

tribunal arbitral podrán ser recurridas en los términos del Artículo 758 del Código Procesal Civil y
Comercial de la Nación. La ley aplicable será la de la República Argentina.

El acuerdo sobre el alcance del arbitraje (el compromiso arbitral) deberá ser suscripto dentro de los
sesenta (60) días posteriores a la constitución del tribunal arbitral, y en caso de que no se pudiera
llegar a un acuerdo en el referido plazo, dicho compromiso será suscripto y aprobado en la forma
prevista para el Acta de Misión en el Reglamento de Arbitraje de la Cámara de Comercio
Internacional vigente en ese momento.

Sanciones

Rescisión: La Provincia podrá rescindir este Acuerdo conforme a lo dispuesto en este artículo si
ARPETROL incurre en Incumplimiento, tal como se define en el Artículo 17.2.-

Se considerará que se ha producido un “Incumplimiento” por parte de ARPETROL cuando ocurra
alguno de los siguientes eventos:

(a) Falta de pago de las regalías establecidas por los artículos 59 y 62 de la Ley N? 17.319, tres
(3) meses después de vencido el plazo para abonarlas;

(b) Falta de pago de las cuotas del Canon de Prórroga previstas en el Artículo 1 de este Acuerdo
diez (10) días hábiles después de vencido el plazo para abonarlas;

(c) Falta de pago del Canon Extraordinario de Producción previsto en el Artículo 2 de este
Acuerdo, tres (3) meses después de vencido el plazo para abonarlo, de forma similar a lo
establecido para la falta de pago de regalías conforme lo previsto en el inciso b) del artículo
80 de la Ley N* 17.319;

(d) Falta de pago de los Pagos del Canon Mensual por Renta Extraordinaria previstos en el
Artículo 3 de este Acuerdo, siempre y cuando se encuentren satisfechas las condiciones de
Renta Extraordinaria previstas en ese mismo Artículo, tres (3) meses después de vencido el

plazo para abonarlos de forma similar a lo establecido en el inciso b) del artículo 80 de la Ley
N* 17.319;

(e) Falta de pago de las cuotas del Aporte de Responsabilidad Social previstas en el Artículo 5.1
de este Acuerdo, diez (10) días hábiles después de vencido el plazo para abonarlas;

(£) - Falta de pago de la cuota anual en concepto del Compromiso de Fortalecimiento Institucional
previsto en el Artículo 6 de este Acuerdo, tres (3) meses después de vencido el plazo para
abonarlo;

(£) Incumplimiento del compromiso de inversiones previsto en el Artículo 4.1 de este Acuerdo
por parte de ARPETROL en los términos indicados en los artículos 80 (último párrafo) y 83
de la Ley N* 17.319, siempre y cuando ARPETROL no hubiera abonado el monto de
inversión faltante directamente a la Provincia conforme al punto 3 del Anexo U del presente
Acuerdó; y

PODER EJECUTIVO

17.4,

18.

(b) Que no se alcance el monto mínimo de gastos operativos conforme lo previsto en el Artículo
4.3 de este Acuerdo.

Previamente a la rescisión de este Acuerdo por las causales previstas en el Artículo 17.2, la
Provincia intimará por medio fehaciente a ARPETROL para que subsane esos Incumplimientos
otorgando un plazo de hasta sesenta días (60) al efecto, contados a partir de la recepción de la
correspondiente intimación. Transcurrido el plazo otorgado sin que el Incumplimiento haya sido
subsanado o comenzado a subsanarse en forma sustantiva en los supuestos previstos en los incisos
(2) y (b) del Artículo 17.2, y sujeto a las disposiciones del Artículo 16 de este Acuerdo, el Poder
Ejecutivo dispondrá, previa intervención del Instituto de Energía, la caducidad de este Acuerdo.

Además de la rescisión del Acuerdo, la Autoridad de Aplicación podrá aplicar a ARPETROL
apercibimientos y multas. La aplicación de sanciones a ARPETROL no lo exime del cumplimiento
de sus obligaciones, ni afecta el derecho de resolución del Acuerdo. A tales efectos, configurado el

incumplimiento de ARPETROL en los términos del Artículo 17.3, las sanciones se graduarán de la
siguiente manera:

Apercibimiento: se sancionará con apercibimiento toda infracción de ARPETROL que sea de
carácter leve a criterio de la Autoridad de Aplicación. ARPETROL tendrá el derecho de realizar el

respectivo descargo frente a cualquier apercibimiento que pueda imponerle la Autoridad de
Aplicación.

Multas: Se sancionará con multa la falta de cumplimiento de cualquier obligación asumida por
ARPETROL bajo el presente Acuerdo, excepto por aquéllas obligaciones dinerarias emergente del
presente Acuerdo. En este caso se intimará fehacienteménte a ARPETROL para que de
cumplimiento a la obligación en un plazo razonable a determinarse por la Autoridad de Aplicación
bajo apercibimiento de aplicación de una multa que graduará la Autoridad de Aplicación a su solo
criterio y según la gravedad del hecho de hasta 40 Unidades de Trabajo.

La aplicación de la sanción constituirá un antecedente válido a los efectos de considerar la

reincidencia en el incumplimiento de las obligaciones y condiciones estipuladas en el presente
Acuerdo,

Intereses: Toda suma en Dólares Estadounidenses adeudada por ARPETROL, en virtud de las
obligaciones de este ACUERDO, devengará un interés calculado a una tasa “LIBOR”, publicada
por Banco Central de la República Argentina, más ocho (8) puntos porcentuales, los cuales serán
capitalizables anualmente a partir de la fecha de incumplimiento hasta que ARPETROL cumpla

con sus obligaciones, sin perjuicio” de mayores” daños y perjuicios ocasionados por el
incumplimiento.

En el caso que la mora perdure por más de NOVENTA (90) días corridos de la fecha en que se
torna exigible la obligación. ARPETROL deberá abonar, además, intereses punitorios a una tasa
equivalente a Dos y Media (2 /2) veces la tasa prevista en el párrafo anterior.

Los: montos «resultantes se convertirán a Pesos Argentinos considerando el Tipo de Cambio

Vendedor vigente al día anterior a la fecha de efectivo pago, y serán depositados en la Cuenta que
informará el Instituto de Energía de Santa Cruz o la Provincia, en su caso.

—
PODER EJECUTIVO

19.

19,3

19.4

19.5

Disposición Final

Las inversiones hechas en Pesos por ARPETROL bajo este Acuerdo serán computadas en Dólares
Estadounidenses al tipo de cambio vendedor aplicable en la fecha en que dichas inversiones se
efectúen. El tipo de cambio a considerar para los pagos hechos por ARPETROL según este

Acuerdo será el del Banco de la Nación Argentina, tipo vendedor, del cierre del día hábil anterior al
pago.

La Provincia reconoce que el Artículo 15 de la Ley Marco no aplica a ARPETROL en caso que no
sea titular de establecimientos de refinación en el país, durante la vigencia del acuerdo de prorroga;

siéndole automáticamente aplicable” al adquirir la titularidad o control de uno o mas
establecimientos de refinación.-

Cinco (5) años antes de la fecha de finalización del período de prórroga de diez (10) años de la
concesión relacionada al Área de Concesión, ARPETROL deberá presentar “ante el Instituto de
Energía el listado de las instalaciones, conforme se las ha descripto en el punto 3) de la Parte B del
Anexo 1 de la Ley Marco que, a su entender, deberían desafectarse de dicha concesión y por
consiguiente, no integrar el activo a ser finalmente transferido a la Provincia al término de la
concesión, El listado deberá ser acompañado de una memoria que fundamente la razonabilidad de
la desafectación. El mismo será analizado por el Instituto de Energía a los efectos de consensuar
aquellas instalaciones que se puedan desafectar sin resentir la operación y mantenimiento de las
actividades de explotación hasta la finalización de la concesión relacionada al Área de Concesión.
Todas aquellas instalaciones que no se encuentren así listadas, quedarán inventariadas para la
transferencia al término de las concesiones. El Instituto de Energía, conjuntamente con la
Subsecretaria de Medio Ambiente, analizará el listado de instalaciones y su memoria adjunta y
podrá formular objeciones, por escrito y debidamente fundamentadas, a lo indicado por
ARPETROL, la cual podrá formular, respecto de ellas, el correspondiente descargo. Analizado el
descargo, se decidirá sobre las objeciones, manteniendo o excluyendo del listado a las instalaciones
comprendidas en la objeción planteada.

Cinco (5) años añtes de la fecha de finalización del periodo de prórroga de diez (10) años de la
concesión relacionada al Área de Concesión, ARPETROL deberá presentar ante el Instituto de
Energía el listado de pasivos ambientales contemplado por, y debidamente certificado y elaborado
de conformidad con, el punto (1) y (2) de la Parte B del Anexo 1 de la Ley Marco. Esta información
será constatada e inspeccionada a campo por la Subsecretaría de Medio Ambiente, la cual, en caso
de verificar que se ha omitido declarar un determinado pasivo ambiental conocido, sancionará a
ARPETROL con una multa en pesos, que se encontrará graduada entre los valores representativos
de mil (1.000) y un millón (1.000.000) litros de gasoil, al valor de venta en el Automóvil Club de
Río Gallegos dentro de los treinta (30) días precedentes a su determinación. Al mismo tiempo,
sancionará con una multa, por la misma omisión al auditor ambiental independiente, de la cual será
solidariamente responsable ARPETROL. En este caso, la multa será el veinte por ciento (20%) de
lo que se hubiera fijado a ARPETROL. :

Dentro de los últimos cinco (5) años antes de la fecha de finalización del período de prórroga de
diez (10) años de la concesión relacionada al Área de Concesión, ARPETROL podrá plantear al
Instituto de Energía los proyectos de inversión, con su memoria descriptiva, presupuesto, flujo de
fondos y tasa de rentabilidad esperada, a fin de dar posibilidad a que las inversiones necesarias para

PODER EJECUTIVO

la adecuada explotación de las reservas se sigan llevando a cabo, El Instituto de Energía estudiará
los proyectos que se le presenten y recomendará al Poder Ejecutivo una decisión, en base a alguna
de las siguientes alternativas:

(a)  Desestimar la inversión, con lo cual ARPETROL decidirá si llevará dicho proyecto a cabo, a
su propio costo y sin ninguna contraprestación por parte de la Provincia, quedando los activos
generados por dicha inversión para el Estado Provincial al momento de finalización del
período de prórroga de diez (10) años de la concesión relacionada al Área de Concesión;

(b) Hacer participar de la inversión al Estado Provincial o a alguna empresa en la que el Estado
Provincial tenga participación mayoritaria, conforme una estructura a ser determinada de
mutuo acuerdo por el Instituto de Energía y ARPETROL, de manera de hacer
económicamente viable la inversión, y en cual caso, ARPETROL no recibirá compensación
adicional alguna por lo invertido al expirar el período de prórroga de diez (10) años de la
concesión relacionada ala Área de Concesión; o

(c) Aprobar el proyecto de inversión planteado por el concesionario y permitir que al final del
plazo de la concesión obtenga un recupero de la totalidad de la inversión que le resta
amortizar y del cincuenta por ciento (50%) de la rentabilidad que falta obtener, a la tasa de
retorno que explícitamente se ha aprobado. En caso de que la concesión se vuelva a otorgar,
el recupero lo percibirá de la suma que el nuevo concesionario pague para ingresar en la
concesión. Por el contrario, si el Área de Concesión pasa a ser administrada por el Estado
Provincial, el recupero deberá ser pagado por la administración pública.-

El presente Acuerdo y sus Anexos constituyen el entendimiento total y definitivo entre las partes sobre el
objeto del presente y solo podrá ser modificado mediando expreso consentimiento previo por escrito de

ambas partes; en consecuencia sus términos prevalecerán respecto de todo acuerdo previo con relación al
objeto del presente.

+ El señor Gobernador de la Provincia de Santa Cruz y el señor Representante de ARPETROL, suscriben
” dos ejemplares de este Acuerdo de un mismo tenor y aun solo efecto, en el lugar y fecha indicados en el

encabezamiento del presente.

PROVINCIA DE SANTA CRUZ ARPETROL ARGENTINA S.A.

=
el Román Peralta Cont: Grberto Barrionuevo
'obernador Representante Legal
PODER EJECUTIVO

Anexo k

miento de la Concesión orizinari.
1654/91 etorga 100%

mal a Nor

cen Argentina SA

idad de Ar Petro) Aresatbra
ArPetcol Argentina SA

gora Hárcra
GOBERIA E-

PODER EJECUTIVO

Anexo
Inversiones
1. Programa de Inversiones

Los monos de inversión comprometidos en las Artículos 4.1 y 4/2 del Acuerdo, que 00 incluyen pastos
aperativos, serán utilizados para la es

lotación y exploración complementaria del Área de Concesión e
incluirán, sin limitación, proyectos de puzos. instalaciones. recuperación secundaria, integridad de
sistemas, medio ambiente, ctcélera,

Los proyectos que se adjuntan a este Anexo 1 sou los proyectos de inversión potenciales identi
ARPETROL en el Área de Concesión. Estos proyectos fueron desarrollados tomando
inlormución técnica, geulógica, sísmica, económi
entorno referentes

ados por
como base la
. comercial y ponderando vartadas circunstancias de
la explotación hidrocarburíferas existentes, estando sujetos, por lo tanto, a eventunlos
ambios y modificaciones durante la vigencia de este Acuerdo, como consecuencia de nuevos registros de
datos e inSormación que se abtengan durante el desarrollo de los yacimientos.

Se entenderá como inversiones todas las inversiones previstus en las cetegorias detalladas en el Anexo tu
de la Resolución 2057/05 de Ja Secretaría do Energía de la Nación en efecto a la fecha de celebración de
este Acuerdo y todas aquellas inversiones que constituyen un costo capitalizable de Jas operaciones
cefacionadas con las actividades de exploración y producción de peubleo y gas. conforme a principios y
vormas contables generalmente aceptados en in República Argentina, aplicándose supletoriamente, para
los easos no considerados, normas contables internacionales y prácticas utilizadas en la industria petrolera
internacional. Las inversiones bajo ese método incluyen conceptos tales como: (1) los costos de perforación
y equipamiento de pozos explotatorios gue resultan descubridores de reservas económicamente
explotables: (il) les costos, de perforación y equipamiento de pozos de desarrollo y de rvanzada
Gucluyendo los costos de profundización, tapón, sidetracking, prueba, completamiento, workover u otras
operaciones similares, según corresponda); Gi) los costos de puesta en producción de un pozo previamente
ne-produztivo (incluyendo la instalación de casing, tubería y otros materíales); (1v) los costos de estudios
técvicos. jveluyendo estudios peofísicos, topográficos, geoquímicos, geológicos. sísmicos, ambientales. de
reservorio y sus interpretaciones; (v) otros costos de exploración; (vi) los costos del diseño, construcción,
instalación, puesta en marcha, equipamiento y mejoras, instalaciones para la producción, tratamiento,
transporte y almacenamiento de ugua e hidrocarburos (incluyendo oleoductos, acueductos. baterías,
tanques, plantas de bombeo, platas de tratamiento, plantas de compresión, tendidos elévtricos, plantas
generadoras, unidades de medición. equipos en boca del pozo, caminos de acceso, y otras instalaciones que
sirven de apoyo a las actividades arriba mencionadas); y (

si) las caslos de materiales, suministros y
equipos procurados y milizados, y la mano de obra y otros costos laborales y servicios utilizados, eu
conexión con el desarralle, construcción y ejecución de tato lo anterior.

os Operativos

Se entenderá como gasto operativo toda aquella erogación no comprendida en el Anexo II de la
Resolu: 2

ón 2057/05 de la Secretaría de Energía de la Nagfifpay vigencia a la fecha de celebración de este
Acuerdo y que no representen un costo capitaidable-sdklbgme a principios y normas contables
generalmente sceptados en la República Argciiia! apli

Kerados, normas contables imermacionafié y pláticas:
a Cy lA pe Ala
AS vi A + a
AL eb ns l E
Eb >.
(A ÚÁNIEL mi >
pz OR A —

PODER EJECUTIVO

intemacional. La
costos de operación y mantenimiento de pozos, equipos e ln
Iransporte y alm

con la operación de pozos e instalaciones relacionadas); (il) costos de al
producción de hidrocarburo
transportes, fletes y almacenaj
otras tasas e impuestos provinciales. rmunicipales y aduaneros.

s gastos operativos incluyen, en la medida aplicable, erogaciones tales como: (i) los

alaciones de producción, tratamiento,
namiento (incluyendo los costos de mano de obra y otros costos laborales celacionados
unos materiales utilizados en Ja
(tales como ropuestos o reemplazos y materiales consumibles); (in)
(v) alguileres, seguros y servicios públicos: y (v) servidumbres, cánones

mas y Cronogramas de Inversiones de Explotación

Infenestenottira/
Instalaciónes:.

(abandono,

|
4

ss Inversiones

A

[ae

un faltante con respecto a
podet solicitar al Instinto de Energía, otorgar a la ARP)
dentre de los tro
que ARPETROL no im
siguiente (cun la autorización del Instituto de Energia), ARPETROL abonará
laltante a la Provincia.

1 períedo las inversiones acumuladas realizadas hasta ese momento ¡uuestren
ssiunes comprometidas acumuladas al mismo riomento, ARPETRO
ROL efectuar dicho faltante de inversiones
años siguientes. Tal solicitud será ovaluada por la Antoridad de Aplicación. Eu el caso
era e] monto de inversión comprometida en el plazo establecido o en el periodo
el monto de inversión

+. Proyectos de Inversión Potenviales

Los!

«distintos se

'oyectos de Inversión Potenciales son independientes entre sí y con objetivos diferentes. Se ubican en
tores de la Concesión. Una descripción someta sigue a continuación:

Cabo Virgenes: Es un proyecto or-shore de gas, con objetivo en un reservorio somero no
tradicional de la Cuenca Austral denominado Formación Magallanes. Si resulta exitoso, serla el

primer descubrimiento en dicho reservorio en esta región de la Cuenca y establecería un nuevo

paradigma exploratorio,

Caítadón Luck; Es un proyecto de gas ef

s áuico de lu Cuenca. la Formación
Springhill. Está ubicado en tierra cer qa Faro Cabo

Hiigenes,

1357 Alto

'enes Long Reach
que deberá si

un proyecto exploratorio de gas offshore a la Formación Springhill.
y perforado desde la costa eon pozos altamente desviados de 3.000 a 5.000 metros de
profundidad bnal medida.

En el supuesto caso de quo estos proyectos potenciales sean exitosos, es posible que se perforen hasta 27
pozas de desarrollo de reservas adicionales.

PODER EJECUTIVO
e

Incremento de Producción y R
en el Área de Concesión Durante:

Condensado

2010 ha sido estimado

+1 información correspondiente a la producción del año

PODER EJECUTIVO

Anexo 1V

Tabla de Equivaleucias en Unidades de Tribajo

Tabla de equivalencia en Unidades de Trabajo de los distintos trabajos
Tipo de Trabajo
Registración sísmica 2D (Kun) 1

Reprocesamiento (Km) sísmica 2D 0,05
Registración sísmica 3D (102) 4

Reprocesamiento síswica 3D (Ka 0.1
Procesamientos especiales 2D) (AVO, inversión de traza) (Ka) 02
Procesamientos especiales 3D (AVO, inversión de truza) (On?) 9.5
Ccoquímica de superficie (muestra) 0,1
Mugnetometria/Gravimetda terrestre (kim2) 0,06
Magnetometriz/Gravimevía texrestre (Kim. Lineal voludo) 0.06

“Tabla de equivalencia en Unidades de Trabajo de los pozos de exploración

profundidad del pozo (metros)

509
1000
2000
A Eh PP gx 3000
il E A 4000
habra á SUDO
5000

GOBERSADOR

Lg, 7 ÓN
¿Cf vaa ROMAN PERALTA
Pp

Equivalencia en UT

Equivalencia (UT)

y”
TRADUCCIÓN PÚBLICA — CERTIFIED TRANSLATION ---—— ici

[There is a header on every page which reads:] EXECUTIVE BRANCH aiii
[Every page of the original document is initialed at the bottom right-hand margin.] amaia

AGREEMENT FOR THE EXTENSION OF HYDROCARBON CONCESSION CA-11 “FARO VÍRGENES”
OF THE PROVINCE OF SANTA CRUZ----------------------——

In the City of Río Gallegos, on June 21, 2011, this Agreement for Extension of Hydrocarbon
Concession CA-11 “FARO VÍRGENES” of the Province of Santa Cruz (the “Agreement”) is
entered into, between the PROVINCE OF SANTA CRUZ (the “Province”), represented in this act
by the Governor, Mr. Daniel Román Peralta, and ARPETROL ARGENTINA S.A., represented in
this act by its Legal Representative, Norberto Barrionuevo, CPA, domiciled at Cerrito 1186, qe

floor, City Of BUENOS Aires. -- uu

PRELIMINAR Y CONSIDERA NS

WAHEREAS Article 124 of the Argentine Constitution acknowledged to the Provinces the original

domain of natural resources existing in their territories and, therefore, Law No. 26197, which : "==.

amends Law No. 17319, ordered the full assumption of the original domain and administration
of hydrocarbon fields within the provincial territory, and in the seabed and the subsoil of the ,

territorial sea of seaside Provinces, and it further transferred by operation of law all

hydrocarbon exploration permits and exploitation concessions, as well as any other type of -

hydrocarbon exploration and/or exploitation contract granted or approved by the Federal
Government exercising its own powers, without affecting the rights and obligations assumed
by the holders thereof and the federal regulatory powers granted by Law No. 17319. ——————
WHEREAS this legal framework grants the Province the possibility to extend the expiration of

exploitation concessions as provided by Article 35 of Law No. 17319.

WHEREAS on March 25, 2010, the House of Representatives of the Province approved Law.No.
3117 and created a Regulatory Framework for the Extension of Hydrocarbon Concessions (the
“EL AMEWOrKk LW”). nn gq qn gg KK KK
WHEREAS the Framework Law sets forth certain provisions applicable to the agreements for
the extension of hydrocarbon exploitation concessions existing in the Province, which were
transferred to the provincial jurisdiction through Federal Law No. 26197 and supplementary
PIS. A —-  ————  —————-
WHEREAS the Framework Law establishes that extension requests of hydrocarbon concessions

as provided by Article 35 of Federal Law No. 17319 shall be prosecuted by the Executive

jar

Branch through the Energy Institute of the Province of Santa Cruz (the “Energy Institute”), as

provided by the above-mentioned Framework Law. — 2.

WHEREAS most of the exploitation concessions have mature fields, submitted to extensive

exploitation periods and, therefore, require the application of new technologies and secondary

and assisted recovery methods to increase production and reserve levels. ---
WHEREAS it is necessary that the Province makes decisions aiming at increasing production

and reserves in existing exploitation concessions, to guarantee the flow of future income from

taxes, as well as to maintain the activity and employment level in the Province. _
WHEREAS it is necessary to extend the operation scenario to foster greater investments and to
allow the support of exploration, exploitation and sustainable development programs in the

existing areas under concession. 2 Q ES

WHEREAS having a larger investment scenario shall allow to generate contractual programs
which guarantee the investments necessary to support lasting work sources, the development
of local and regional companies for the performance of works and the rendering of services, as
well as an increase in the income from taxes of the Provincial Government, all of which shall

benefit the Province. >. Pon .

WHEREAS ARPETROL is the holder of 100% interests in the exploitation concession on the area

located in the Province (as described in Annex | hereto), the “Concession Area”.

WHEREAS on July 21, 2010, ARPETROL submitted a note to the Executive Branch, within the
term set forth in Article 3 of the Framework Law, stating its intention to get an extension over

the Concession Area as provided by Article 35 of Federal Law No. 17319 (the “Request for

Extension”).----- e A ca

WHEREAS the Energy Institute confirmed that (i) the Request for Extension submitted by
ARPETROL complied with the provisions of Annex | of the Framework Law, as set forth in
Article 3 of the Framework Law, and that (ii) as at December 31, 2008, the Concession Area had

proven reserves, as provided by Article 5 of the Framework Law. 2 A

WHEREAS in view of its goals of promoting business social responsibility within the operated
areas, ARPETROL shall pay certain sums of money set forth in this Agreement to a Social
Infrastructure Investment Fund to meet the needs of the different localities of the Province,
which amount shall be devoted to the development of education, health, sport, culture and
equipment to further the harmonious development of communities, to improve life quality

and to promote equal opportunities, all of such according to the terms and conditions set forth

in this Agreement.

WHEREAS all of the above contributes to the purpose expressed by the Federal Executive
Branch of increasing hydrocarbon reserves and production at federal [evel.. > omomaaaainicanacanines
WHEREAS this Agreement adjusts to the provisions of Articles 124 (paragraph two) of the
Argentine Constitution, Articles 11, 35, 95 and 98 of Law No. 17319, Articles 2 and 6 of Law No.
26197, and Articles 48, 49 and 52 of the Provincial Constitution, Article 1 of Provincial Law No.
2727, and the Framework Law.----—------ ——_——___——--
NOW THEREFORE, the parties agree as follows: ------—----—----—-- —_———————————=-

1. Extension Cano:

1.1 Taking into consideration the extension granted pursuant to Article 9.1. of this Agreement,
and subject to the compliance with the conditions set forth in Articles 12.1. and 12.2. hereof
(with the only exception of payment of the first installment of the Extension Canon which shall
be exclusively subject to compliance with the provisions of Article 12.1.), ARPETROL shall pay
the Province the sum of US Dollars Four Hundred and Twenty-Six Thousand Four Hundred and
Seventy-Six (USD 426,476), converted at the selling exchange rate of Banco de la Nación
Argentina, on the date immediately prior to the date of actual payment; only once and during
the effective term of the concession related to the Concession Area and its extension as
extension canon (the “Extension Canon”). The first installment of the Extension Canon shall be
US Dollars Two Hundred and Fifty-Five Thousand Eighty Hundred and Eighty-Six (USD 255,886)
which shall be due and payable as from the 10" (tenth) business days after satisfaction of the
condition set forth in Article 12.1 hereof. Subject to satisfaction of the condition set forth in
Article 12.2 hereof, the balance of the Extension Canon shall be cancelled by ARPETROL in 2
(two) equal and consecutive installments of US Dollars Eighty-Five Thousand Two Hundred and
Ninety-Four (USD 85,294) and the first of such installments shall be due within 3 (three)
business days after July 1*, 2011, and the second installment within 3 (three) business days
after January 1*, 2012. ARPETROL shall deposit the stated amounts with the bank account of
General Income Office of the Province (Rentas Generales de la Provincia). oa
1.2 The Extension Canon amount set forth in this Article 1 is the minimum amount calculated
according to the procedure established in Annex Il to the Framework Law, which procedure
takes into account the increase and evolution of production and proven reserves recorded in

the Concession Areas detailed in Annex l1l hereto. ----———————_uau.—— ——u

2. Production Extraordinary Canon A Ea a

2.1 Taking into consideration the extension granted pursuant to Article 9.1 of this Agreement,
and based on the compliance with the conditions set forth in Articles 12.1 and 12.2 hereof and
during the effective term of the concession related to the Concession Area and of its
extension, ARPETROL shall pay the Province, on a monthly basis, in US Dollars converted at the
selling exchange rate of Banco de la Nación Argentina, on the date immediately prior to the
date of actual payment, the following percentage: (i) for commercialization transactions in the
domestic market, 3% (ii) for export transactions, 3%; (iii) and for transactions transferred with
no price, 3% in all cases, calculated on Crude Oil Price and Natural Gas Price (as such terms are
defined in this clause) actually collected by ARPETROL for commercialization transactions of
crude oil and natural gas produced in the Concession Area, with the deductions set forth in
Resolutions No. 155/92, 435/04, 188/93 and 73/94 of the Argentine Secretary of Energy (the

“Production Extraordinary Canon”). 2. 2

Payment of the Production Extraordinary Canon shall begin to accrue as from the month
following the satisfaction of the conditions set forth in Articles 12.1 and 12.2 of this
Agreement, and due dates shall occur on the 15' day of the month following the month in
which ARPETROL receives the proceeds of the relevant sales, or the following business day if
such day is a holiday or non-business day. Any necessary adjustment to a payment of the
Production Extraordinary Canon, if any, shall be made on the 15% day of the month following
the month in which ARPETROL actually receives an adjustment on the proceeds of the relevant
sales. If there are any balances in favor of ARPETROL for the Production Extraordinary Canon,

they may be discounted from future settlements and payments for the same concept.--—--——-—-——

Definitions 2. a En

Crude Oil Price. Payment of the Production Extraordinary Canon shall be calculated on the
weighed average price per volume of all crude oil sales made by ARPETROL in each calendar
month in the domestic and/or foreign market (net of export duties and gross income tax
and/or any other tax, fee, duty and/or withholding that may modify or replace and/or be
added to them in the future) actually collected by ARPETROL in its commercialization

transactions with third parties (also excluding the value added tax and any other tax that may

replace or supplement it in the future).
Natural Gas Price. Payment of the Production Extraordinary Canon shall be calculated on the
weighed average price per volume of all natural gas sales made by ARPETROL in each calendar
month in the domestic and/or foreign market (net of export duties and of gross income tax

and/or any other tax, fee, duty and/or withholding that may modify or replace and/or be

En
added in the future) actually collected by ARPETROL in its commercialization transactions with

third parties (also excluding the value added tax and any other tax that may replace or
supplement it in the future).

Crude Oil and Natural Gas Production: Calculation of the Production Extraordinary Canon

payments shall be made on the computable production of crude oil and natural gas produced
in the Concession Area according to, and with the deductions contemplated by, Law No.
17319, Decree No. 1671/69 issued by the Federal Executive Branch, Resolutions No. 188/1993,
155/92 and 435/04 of the Argentine Secretary of Energy and any supplemental and regulatory

provisions consequently passed.

2.2 ARPETROL's obligations pursuant to this Article 2 shall be subject to the condition that
hydrocarbon royalties currently set forth in Law No. 17319 and other federal, provincial or
municipal taxes levied on income and revenues are not increased, either directly, through
modification of national, provincial or municipal applicable rules and regulations in force as of
the date of this Agreement; or indirectly, by applying new methods for royalty calculation
arising from reinterpretations of applicable rules and regulations in force as of the date of this
Agreement or on any other grounds. In case of an increase of the actual rate of hydrocarbon
royalties currently contemplated in Law No. 17319, or of any other federal, provincial or
municipal taxes levied on the income and revenues, either directly or indirectly, the
percentage herein contemplated shall be reduced and/or eliminated in proportion to such

increase, or any other action shall be taken with the same economic effect. ----

3. Monthly Canon for Extraordinary Income: a

3.1 Extraordinary Income. Taking into consideration the extension granted pursuant to Article
9.1 of this Agreement and based on compliance with the conditions set forth in Articles 12.1
and 12.2 hereof and during the effective term of the concession related to the Concession
Area and of its extension, ARPETROL shall acknowledge in favor of the Province a payment,
additional to the Production Extraordinary Canon provided for in Article 2 hereof, exclusively
upon occurrence of exceptionally favorable circumstances for hydrocarbon exploitations in
case of verification of extraordinary income conditions in the commercialization of crude oil
and/or natural gas, as applicable, by virtue of the actual decrease of applicable export duties
or of the increase of the price actually obtained by ARPETROL for commercialization of crude
oil and/or natural gas, as applicable (the “Extraordinary Income”), all in agreement with the
guidelines set forth in this Article 3. All payments to be made for Extraordinary Income

according to this Article 3 shall be referred to as “Payments of Monthly Canon for

-5-

Extraordinary Income” and shall only accrue during the period in which such Extraordinary
Income conditions are verified in the commercialization of crude oil and/or natural gas, as
applicable. For the purposes of this Article 3, the definitions set forth in Article 2 hereof shall

apply.-- a

3.2 Calculation of Payments of the Monthly Canon for Extraordinary Income -----—

(a) Crude Oil. ARPETROL shall make one Payment of the Monthly Canon for Extraordinary
Income for crude oil to the Province when the Crude Oil Price actually obtained by ARPETROL
for commercialization of crude oil of the Concession Area, after discounting the amount of
export duties or any other tax that may modify, substitute or supplement it in the future,
reaches or exceeds USD 70/bbl (the “Crude Oil Reference Value”). The amount of the Payment
of the Monthly Canon for Extraordinary Income for crude oil shall be calculated in any month
as the amount equal to 20% of the difference between the value of Crude Oil Price actually
received by ARPETROL and the Crude Oil Reference Value, after discounting the value of Crude

Oil Price actually collected by ARPETROL net of export duties, and with the deductions set forth

in Resolutions No. 155/92 and 435/04 of the Argentine Secretary of Energy. .—

(b) Natural Gas. ARPETROL shall make one Payment of the Monthly Canon for Extraordinary
Income for natural gas to the Province when the Natural Gas Price actually obtained by
ARPETROL for commercialization of natural gas of the Concession Area, after discounting the
amount of export duties or any other tax that may modify, substitute or supplement, and/or
be added to, it in the future, reaches or exceeds USD 7/MMBTU (the “Natural Gas Reference
Value”). The amount of Payment of the Monthly Canon for Extraordinary Income for natural
gas shall be calculated as 20% of the difference between the value of the Natural Gas Price
actually collected by ARPETROL and the Natural Gas Reference Value, after discounting the
export duties from the value of natural gas actually collected by the concession holder, and
with the deductions set forth in Resolutions No. 188/93 and 73/94 of the Argentine Secretary
of Energy.

3.3 Payments

(a) Payments of the Monthly Canon for Extraordinary Income shall be made in US Dollars
converted at the selling exchange rate of Banco de la Nación Argentina, of the date
immediately prior to the date of actual payment and shall be accrued exclusively in such
calendar month in which the Crude Oil Price and/or the Natural Gas Price of the sales of crude
oil and/or natural gas produced in the Concession Area, made by ARPETROL in such month,
satisfy the conditions set forth in this Article 3. The Payment of the Monthly Canon for

Extraordinary Income shall be due and payable on the 15'" day of the month immediately

-6-
following the month in which ARPETROL receives the proceeds of the relevant sales. Any
necessary adjustment to a Payment of the Monthly Canon for Extraordinary Income, if any,
shall be made on the 15% day of the month following the month in which ARPETROL actually
receives an adjustment on the proceeds of the relevant sales. If the 15" day of the month is a
holiday or non-business day, then the applicable payment shall be made on the following
business day. In case of any balances in favor of ARPETROL for Extraordinary Income, they may
be discounted from future settlements and payments of Monthly Canon for Extraordinary
Income, prior authorization based on appropriate grounds by the Enforcement Authority. -—--—
(b) ARPETROL's obligations pursuant to this Article 3 shall be subject to the condition that
hydrocarbon royalties currently set forth in Law No. 17319 and other federal, provincial or
municipal taxes levied on income and revenues are not increased, either directly, through
modification of national, provincial or municipal applicable rules and regulations in force as of
the execution date of this Agreement; or indirectly, by applying new methods for calculation of
royalties arising from reinterpretations of applicable rules and regulations in force as of the
execution date of this Agreement or on any other grounds. In case of an increase of the actual
rate of hydrocarbon royalties currently contemplated in Law No. 17319 or any other federal,
provincial or municipal taxes levied on income and revenues, either directly or indirectly, the
percentage herein contemplated shall be reduced and/or eliminated in proportion to such
increase and/or the applicable Reference Value; or else, may be increased in proportion to

such increase. --—--- . o

(c) Any increase in the Crude Oil Price and in the Natural Gas Price or the decrease of
applicable export duties that is the result of a tax credit or any other similar set-off in favor of
ARPETROL shall only be applicable for the purposes of calculating the Extraordinary Income to
the extent that the benefit resulting from tax credit or other similar set-off is actually received

and/or used by ARPETROL to set off against export duties or other applicable taxes.

4. Investment Commitment -----——-----—-—-—-—-—-—-—-—-—--—-

4.1 Investments in Development of Concession Areas ---

(a) Taking into consideration the extension granted pursuant to Article 9.1 of this Agreement
and based on compliance with the conditions set forth in Articles 12.1 and 12.2 hereof and
during the effective term of the concession related to the Concession Area and the extension
thereof, ARPETROL undertakes to invest a minimum amount of US Dollars Two Million One
Hundred and Eighty Thousand (USD 2,180,000) in the Concession Area, between 2011 and

2026, as follows: (i) US Dollars Five Hundred and Five Thousand (USD 505,000) until August 31,

-7-

2016; and (ii) US Dollars One Million Six Hundred and Seventy-Five Thousand (USD 1,675,000)
until August 31, 2026. Such investments shall be made taking into account the guidelines and

the applicable investment plan and schedule in Annex ll hereto. nm e

(b) The investments contemplated in Article 4.1(a) do not include the investments of
supplementary exploration contemplated in Article 4.2, the operating expenses contemplated

in Article 4.3, or the funds allocated to remediation of environmental liabilities.--

(c) In the event that ARPETROL makes any investments exceeding the minimum investment
amount stated in paragraph (i) of Article 4.1(a), before August 31, 2016, by virtue of its
investment plan, pursuant to the provisions of Annex Il, such additional investments may be
discounted in the investment minimum amount specified for the period established in

paragraph (ii) of Article 4.1(a), prior authorization based on appropriate grounds by the

Enforcement Authority

(d) On August 31, 2026, the whole investment amount specified in this Article 4.1 must have

been invested. -— -- a E pa

4.2 Investments in Supplementary Exploration -- >

(a) Taking into consideration the extension granted pursuant to Article 9.1 of this Agreement
and based on compliance with the conditions set forth in Articles 12.1 and 12.2 hereof and
during the effective term of the concession related to the Concession Area and of its
extension, ARPETROL undertakes, starting in 2011, to invest a minimum annual amount in
supplementary exploration in the Concession Area, which amount is determined pursuant and

subject to the guidelines set forth in this Article 4.2 (the “Exploration Annual Commitment”).---

(b) The minimum Annual Exploration Commitment for each year shall be the sum resulting
from multiplying a “k” coefficient by a “Working Unit” equivalent to USD 5,000 (US Dollars Five
Thousand) per km? of remaining surface existing in the Concession Area as of December 31 of
the prior year. By virtue of the characteristics of the Concession Area and ARPETROL's
management of such area, including investments in exploration previously made, a “k”
coefficient of 0.5 is hereby established. The value of a Working Unit equivalent to USD 5,000
(US Dollars Five Thousand) may be updated by the Energy Institute taking into account the
variation of the crude oil price in the domestic market. Any adjustment shall be duly grounded

and applicable in general to all concessions in the Province.

(c) ARPETROL may anticipate or postpone the investments contemplated in the Annual
Exploration Commitment until reaching periods of five (5) years. When ARPETROL decides to
postpone the investments, it shall submit to the Energy Institute a work plan justifying such

postponement, and shall provide assurance that such investment is to be made by means of a

se
security bond (seguro de caución) taken for such purpose, for the same amount as the amount
of the total Working Units comprised in the submitted Plan, the policy of which shall be held
by the Energy Institute, and shall be expressly submitted to the jurisdiction of the Courts of the
Province of Santa Cruz, and shall be executed in case of non-compliance. The Energy Institute
shall return the security bond to ARPETROL within thirty (30) days after completion of the
work plan, provided that the Enforcement Authority had verified compliance. ooo
(d) Based on the Annual Exploration Commitment determined pursuant to this Article 4.2,
ARPETROL shall prepare a supplementary exploration plan in the Concession Area for each
year. Any geological and geophysical works, exploratory wells and any other new work,
excluding any reinterpretations, shall be acknowledged as supplementary exploration works,
which works shall be valued according to Annex IV hereto (Conversion Table in Working Units).
Works shall be submitted to the Energy Institute for approval. Any work plan submitted shall
() contemplate the payment to the Energy Institute of an amount equal to a monthly Working
Unit for the term from the beginning up to the end of such works, which amount is intended to
afford any inspection and control expenses, and (ii) indicate the personnel that, on behalf of
ARPETROL, shall form together with personnel from the Energy Institute, the work team
devoted to interacting in tasks of inspection and control of the work plan. -—————————--
(e) In the event that ARPETROL fails to comply with the provisions of this Article 4.2 in relation
to the investment in supplementary exploration, the Province shall demand ARPETROL ..
through self-proving means to cure such non-compliance; upon verification of non-
compliance, and respecting ARPETROL's right to due process, by means of a written report :
executed by the President of the Energy Institute, the Executive Branch shall cause the

remaining surface of the Concession Area to be reverted to the Province. --

In addition to resolution of the agreement, the Enforcement Authority may impose penalties
on the concession holder which shall not release it from compliance with its obligations, nor

does this affect the right to contractual resolution, as provided for in Article 17.4 hereof. --————

(a) Operating expenses estimated by ARPETROL from 2011 to 2026 are, at least, US Dollars Six

Million Nine Hundred and Forty-Four Thousand (USD 6,944,000), as follows: (i) US Dollars
Three Million Four Hundred and Seventy-Two Thousand (USD 3,472,000) until August 31,
2016; and (ii) US Dollars Three Million Four Hundred and Seventy-Two Thousand (USD
3,472,000) until August 31, 2026.-

(b) In the event that ARPETROL incurs in operating expenses exceeding the minimum amount

provided for in paragraph (i) of Article 4.3(a), before August 31, 2016, pursuant to the

-9-

provisions of Annex ll, such additional operating expenses may be discounted from the
minimum amount estimated for the period established in paragraph (ii) of Article 4.3(a), prior
authorization based on appropriate grounds by the Enforcement Authority.-------------------—
(c) For operating expenses to be considered as such, they must be duly documented in original

documents and copies, so that they can be attested by the Enforcement Authority. ----------—----

4,4 Audit and Control
(a) Investments and operating expenses detailed in Article 4 of this Agreement are subject to
audit and control by the Energy Institute, applying the standards and procedures set forth in
Resolutions No. 319/93 and No. 2057/05 of the Argentine Secretary of Energy. Based on
compliance with the conditions set forth in Articles 12.1 and 12.2 hereof and during the
effective term of the concession related to the Concession Area and of its extension,
ARPETROL shall pay the Energy Institute annually within the first 10 (ten) business days after
presentation of the annual investment plan, the amount equal to one Working Unit for the
control and follow-up of the evolution of the investment plan by such entity. ARPETROL shall
deposit such funds with the account of the Energy Institute, informed from time to time to
ARPETROL in Writing. ou — —u——ue ——em  — ea. . mm
(b) ARPETROL and the Energy Institute shall form a permanent work team with operations
personnel from ARPETROL and from the Energy Institute, which team shall hold work meetings

and shall make joint field visits from time to time. ---- —_—————————————

5. Corporate Social Liability_---—--—-———-————-— =

5.1 Investment Commitment in Social Infrastructure

(a) Taking into consideration the extension granted pursuant to Article 9.1 of this Agreement
and based on compliance with the conditions set forth in Articles 12.1 and 12.2 hereof (with
the only exception of the payment of the first installment to the Investment Fund in Social
Infrastructure, which shall be exclusively subject to compliance with the provisions of Article
12.1.), ARPETROL shall pay the Province in US DOLLARS converted at the selling exchange rate
of Banco de la Nación Argentina, on the date immediately prior to the date of actual payment,
only once, during the effective term of the concession related to the Concession Area and its
extension, a minimum amount equal to twenty percent (20%) of the value of the extension
canon, ¡.e. US Dollars Eighty-Five Thousand Two Hundred and Ninety-Six (USD 85,296) to meet
community needs of the different localities in the Province (the “Social Liability Contribution”).
The first installment of the Social Liability Contribution shall be US Dollars Fifty-One Thousand

One Hundred and Seventy-Eight (USD 51,178) and it shall be due and payable after 10 (ten)

-10-
business days of satisfaction of the condition set forth in Article 12.1 hereof. Subject to
satisfaction of the conditions provided for in Article 12.2 hereof, the balance of the Social
Liability Contribution shall be cancelled by ARPETROL in 2 (two) equal and consecutive
installments of US Dollars Seventeen Thousand and Fifty-Nine (USD 17,059); the first
installment shall be due within 3 (three) business days after July 1*, 2011, and the second
installment, within 3 (three) business days after January 1*, 2012. ARPETROL shall deposit such
funds with a bank account specified by the Energy Institute of the Province of Santa Cruz

informed in writing to ARPETROL. inn

(b) The Province shall allocate the funds received as Social Liability Contribution to the
Municipalities for social infrastructure works that shall include projects relating to the
construction of works for education, health, sport, culture and equipment to further the
harmonious development of communities, to improve life quality and to promote equal

opportunities. —

5.2 Commitment to Take Part in Training Regional Interactive Spaces. Taking into consideration

the extension granted pursuant to Article 9.1 of this Agreement and based on compliance with
the conditions set forth in Articles 12.1 and 12.2 hereof and during the effective term of the
concession related to the Concession Area and of its extension, ARPETROL undertakes to take
part in any interactive spaces to be created by the provincial government, for the design and
implementation of regional training plans regarding crafts and skills, and for the curricular
design and implementation of training plans and specializations, in the modalities of full-time,
part-time and virtual attendance, taking into account oil industry requirements. For the
purposes of financing such training plans, and fully satisfying any obligations to make
contributions in relation to the commitments contemplated by this Article 5.2, ARPETROL shall
make an annual payment to the Province through the Energy Institute, until, and including,
2027, of US Dollars Eight Hundred and Fifty-Three (USD 853) to create a Training Fund. The
annual amount to be paid to the Training Fund has be calculated as two per thousand (.002) of

the Extension Canon value, and shall be deposited with a specific account informed by the

Energy Institute for such purpose. -

5.3 Commitment to Take Part in Interactive Spaces Related to a Productive Reconversion of

the Region. Taking into consideration the extension granted pursuant to Article 9.1 of this
Agreement and based on compliance with the conditions set forth in Articles 12.1 and 12.2
hereof and during the effective term of the concession related to the Concession Area and of
its extension, ARPETROL undertakes to actively cooperate, in the context of round tables or

other similar spaces created by the provincial or municipal governments, in the design of

Estilo

public-private investment projects resulting in competitive advantages and representing, with
strategic anticipation times, a productive reconversion of the region in order to create new
sources of permanent jobs, to avoid social and economic conflicts, to counteract the

depopulation and to capitalize the potential and comparative advantages of the region.----

6. Commitment of Institutional Strengthening; Municipal Charges

6.1 Commitment of Institutional Strengthening -

(a) Taking into consideration the extension granted pursuant to Article 9.1 of this Agreement
and based on the compliance with the conditions set forth in Articles 12.1 and 12.2 hereof and
during the effective term of the concession related to the Concession Area and of its
extension, ARPETROL shall make an annual payment to the Province, until and including 2026,
of US Dollars Eight Hundred and Fifty-Three (USD 853) to the Fund for Institutional
Strengthening (Fondo para el Fortalecimiento Institucional - FFI) for the purpose of purchasing
equipment, theoretical and practical training of personnel, logistics and operating expenses of
the Energy Institute, the Secretary of Work and Social Security and the Sub-Secretary of
Environmental Matters. The annual amount of the payment as Fund for Institutional
Strengthening has been calculated as two per thousand (.002) of the Extension Canon value. ---
(b) The annual payment to the Fund for Institutional Strengthening shall be made as follows: (i)
an amount of US Dollars Four Hundred and Twenty-Seven (USD 427) to the Energy Institute
equal to fifty percent (50%) of the annual payment, (ii) an amount of US Dollars One Hundred
and Seventy-One (USD 171) to the Secretary of Work and Social Security, equal to twenty
percent (20%) of the annual payment, and (ii) an amount of US Dollars Two Hundred and Fifty-
Six (USD 256) to the Sub-Secretary of Environmental Matters, equal to thirty percent (30%) of
the annual payment. The first payment shall be made within 30 (thirty) days after satisfaction
of the conditions set forth in Articles 12.1 and 12.2 hereof. Subsequent payments shall be
made within the first 30 (thirty) days of the applicable calendar year. ARPETROL shall deposit
the stated amounts in the specified accounts of the Province, which shall be informed from
time to time by each beneficiary entity. The Provincial Government shall credit the

appropriation of the funds herein established. -----—-—-——-

6.2 Easement Canon. Taking into consideration the extension granted pursuant to Article 9.1 of
this Agreement and based on compliance with the conditions set forth in Articles 12.1 and 12.2
hereof and during the effective term of the concession related to the Concession Area and of
its extension, ARPETROL shall pay, annually, to the Province, Municipality or Development

Committee (Comisión de Fomento) of the Province, as applicable, one payment with respect to

bla
oil production wells in activity, gas pipelines, oil pipelines, water pipelines, batteries, roads,
conduction lines, occupation of air space and facilities located in the jurisdiction of the
Provincial State or within the limit of the respective urban common land, as the case may be
(the “Easement Canon”). The Easement Canon shall be fixed by law, ordinances or resolutions
to be reasonably determined in the rate system for each fiscal year, taking as reference the
values fixed by the Argentine Secretary of Energy in general for compensation concerning
easements for oil industry in the zone where the Concession Area is located. For the purpose
of this Article 6.2, the facilities located in the jurisdiction of the Provincial State shall only be
considered to the extent that such facilities are located in public lands held by the Province. -—
6.3 Municipal Rates. Taking into consideration the extension granted pursuant to Article 9.1 of
this Agreement and based on compliance with the conditions set forth in Articles 12.1 and 12.2
hereof and during the effective term of the concession related to the Concession Area and of
its extension, ARPETROL shall pay the Municipality or Development Committee of the Province
the rates corresponding to services that the Municipality or Development Committee provides
within the limits of the respective urban common land. The services provided by the
Municipality and Development Committee, as applicable, and the amounts of the respective
rates shall be fixed by the Municipality or Development Committee to be of a general nature

and reasonably in order to afford the actual costs of service provision. ----—--———

7. Local Contractors

7.1 In order to generate lasting sources of work, ARPETROL undertakes to implement business
policies to encourage the creation, strengthening and consolidation of local businesses and
cooperatives providing goods, works and services for the oil industry, by implementing training
plans and with the goal of generating operating and financial conditions, contract terms and
other mechanisms allowing to give priority to contracting local business and suppliers, thus
fostering the use of the ports of Santa Cruz for the import of equipment and supplies for the
oil industry, as well as port operational works and maritime transportation, in equal conditions
of capacity, liability, quality and price. The Energy Institute shall establish and keep updated a
Registry of Oil Service Providers (the “Registry”). In preparing the Registry, the Energy Institute
shall take into account factors such as the type of service and the providers' technical capacity,
the maintenance of sufficient alternatives to assure service competence and efficiency, the
availability of equipment and other similar factors required or advisable in relation to a service

sector for an efficient and sustainable oil industry. --—

-13-

7.2 To such effect, ARPETROL shall establish processes intended to increase ¡ts network of local
and regional suppliers, based on mid- and long-term contracts for the purpose of contributing
to the sustainability of the activity in the region, which shall be informed to the Province. Both
parties agree that, at the request of either of them, they shall hold a meeting to analyze the
evolution of the local and regional contract levels, any difficulties or obstacles found and any
changes or actions to be developed to achieve such a goal. For the purposes set forth in this
Article, and in the spirit of the provisions of Article 1 of Provincial Law No. 2738, local suppliers

shall be the businesses meeting the conditions and requirements provided for in Article 2 of

such Provincial Law. -------- — 5
7.3 ARPETROL undertakes that, based on the compliance with the conditions set forth in
” Articles 12.1 and 12.2 of this Agreement, an average of at least 70% (seventy percent) of the
personnel directly hired by ARPETROL in the future to work in its operations in the Province
ci . during the effective term of this Agreement shall be residents for at least two (2) years of the

Province at the time of becoming part of ARPETROL's payroll, except that such condition is not

- possible because there are no local candidates with the same or similar qualifications or

background than those required for a certain job.

7.4 ARPETROL shall cause its contractors to observe such requirement of at least 70% (seventy
percent) of personnel from Santa Cruz, pursuant to the provisions in the Framework Law in
their existing contracts. Within a term of 60 (sixty) days after compliance with the conditions
set forth in Articles 12.1 and 12.2 of this Agreement, ARPETROL undertakes to demand in
future contracts to be executed with ¡ts contractors for works and services in the Concession
Area, the requirement that such contractors reach a percentage of, at least, an annual average
of 70% (seventy percent) of local labor force in personnel employed for such works or services
with a minimum residence of two (2) years in the Province. To calculate such percentage, the
total personnel employed by the contractor to work in such works and services must be taken
into consideration, measured at the end of the calendar year immediately prior to the date
when the calculation is made and/or within the term of execution of the works and services,
provided that the relevant term of execution is shorter than one year. Nevertheless, in the
event that the hiring of local labor force is not feasible due to unavailability of local personnel
or residents with qualifications or skills to meet the contractual requirements, and/or that, due
to reasons connected to the characteristics of the project, technical matters, lack of
qualifications necessary for the job, availability, costs, or work schedule, this is impracticable,

ARPETROL shall be released from such obligation to the applicable proportion. Delay or non-

-14-
compliance by its contractors with the provisions of this Article 7.4 shall not be deemed in any

case as non-compliance with the obligations undertaken by ARPETROL hereunder.---—-—---

Should the Secretary of Work and Social Security of the Province verify by self-proving means
that one of these contractors fails to comply with the provisions of this Article 7.4 in relation to
the general works or services hired by ARPETROL, the Secretary of Work and Social Security of
the Province shall notify in writing ARPETROL about such circumstance. In such case,
ARPETROL shall be obliged to demand such contractor to submit, within a term of 30 (thirty)
days after receipt of such demand, to the Secretary of Work and Social Security of the Province
its justification duly documented in relation to the compliance with this Article 7.4. Once the
contractor obtains in writing the consent of the Secretary of Work and Social Security of the
Province in relation to compliance with the obligation provided for in this Article 7.4, the
contractor shall submit such consent to ARPETROL. In the event the contractor fails to give
ARPETROL the evidence of consent by the Secretary of Work and Social Security of the
Province within such term, ARPETROL shall be obliged to terminate the applicable contract
with such contractor. Should the Secretary of Work and Social Security verify by self-proving
means the non-compliance with the provisions in this Article 7.4 by the same contractor in
relation to the same contract, twice during the same calendar year, ARPETROL shall terminate

with no further action the applicable contract with such contractor. -----

8. Operational Commitment — E

8.1 ARPETROL shall conduct its operations pursuant to all applicable provincial and federal
laws, acting responsibly with respect to the sustainable development and protection and
preservation of the environment, and this Agreement shall not release ARPETROL from full
compliance with the following legal provisions: Law No. 25675, General Law on Environment;
Law No. 25841, Adherence to Master Agreement on Environment of the MERCOSUR, adhering
to the Rio de Janeiro International Environmental Convention; Law No. 24051 on Hazardous
Waste; Law No. 25612 on Integral Management of Industrial Waste; Law No. 25670 on
Minimum Assumptions for PCBs Management and Disposal; Law No. 25688, Regime of Water
Environmental Management; Provincial Law No. 1451 on Waters; Provincial Law No. 2472 on
Protection of Cultural Heritage; Provincial Law No. 2567 on Hazardous Waste and Decree No.
3316/04, including Annex X to Decree No. 712/2002, Regulations of Provincial Law No. 2567,
establishing the Regime for Oil Waste; and Provincial Law No. 2658, Environmental Impact

Assessment. The Province does not subrogate or replace in any manner and in no situation the

-15-

obligations, duties, commitments or liabilities held or undertaken by ARPETROL by virtue of

the above-stated legal provisions or that it may undertake under this Agreement.
8.2 ARPETROL acknowledges that it is subject to, and that it must observe in all exploration
and exploitation activities, directly or indirectly through its contractors, any and all the rules
and regulations in force not stated in Article 8.1 and any and all applicable federal, provincial
or municipal laws, decrees and resolutions regulating hydrocarbon exploration and

exploitation activities and environmental protection.

9. Extension of Concession Areas -
9.1 The Provincial Executive Branch hereby grants, as from the date of expiration of the
original term of 25 (twenty-five) years of the Concession Area, the 10 (ten)-year extension
provided for in Article 35 de la Law No. 17319, with respect to the concession term of the
Concession Area, the background information, measurements, adjacent lands and Gauss
Krúger coordinates of which are indicated in Annex | hereto. Such Annex | also indicates the

date of expiration or the original term of 25 (twenty-five) years of the Concession Area and the

expiration of the 10 (ten)-year extension granted under this Agreement for the Concession

9.2 Taking into consideration that August 31, 2016, is the date of expiration of the original
* term of 25 (twenty-five) years of the concession related to the Concession Area, within 12
(twelve) months prior to such date, ARPETROL shall certify a volume of oil and gas proven
reserves (determined until the end of the useful life of the fields of the Concession Area
pursuant to the Supplementary and Clarifying Rules for Certification of Reserves of Resolution
No. 324/2006 of the Argentine Secretary of Energy, dated October 10, 2007) of the Concession
Area equal to 4 (four) times the total oil and gas production of the Concession Area measured
in the last calendar year prior to such certification. ARPETROL shall apply the definitions
established by Resolution No. 324/2006 of the Argentine Secretary of Energy and
supplementary rules, as well as generally accepted international standards. If such volume of
proven reserves is not reached, ARPETROL shall revert the Concession Area to the Province on
the date of expiration of the original term of 25 (twenty-five) years of the concession related

to the Concession Area, except otherwise agreed upon with the Province.

9.3 The certification of the ratio of reserve volume to production provided for in Article 9.2.
shall be audited by an independent auditor, with renown experience at national and
international level, appointed by mutual agreement by the Energy Institute and ARPETROL,
applying the definitions set forth by Resolution No. 324/2006 of the Argentine Secretary of

Elda
Energy, the Supplementary and Clarifying Rules for Certification of Reserves of Resolution No.
324/2006 of the Argentine Secretary of Energy, dated October 10, 2007, and generally
accepted international standards. The independent auditor shall send his conclusions to the
parties in writing, justifying the calculation of the ratio of reserve volume to production
provided for in Article 9.2, all this within a term of 30 (thirty) days calculated as from his
appointment or after receipt of additional information requested to ARPETROL, in case of any
objections, pursuant to the provisions of Article 9.4. ARPETROL shall pay for the independent
auditor's fees and expenses. In the event the parties fail to agree upon the reserve

independent auditor within 60 (sixty) days, the reserve independent auditor contemplated in

this Article 9.3 shall be appointed following the procedure set forth in Article 16 hereof. -
9.4 Should the independent auditor object to the calculation furnished by ARPETROL, he shall
notify ARPETROL of the objections in writing, and he may request additional information. The
independent auditor shall include in such notice the reasons justifying his objections with
sufficient detail. ARPETROL shall furnish the additional information required by the
independent auditor, within 30 (thirty) days after receipt of such request, to the extent that
such requirement is pertinent and strictly refers to issues related to the certification. If, upon
furnishing the required information, the independent auditor still objects to the certification
provided by ARPETROL, or omits to deliver the certification set forth in Article 9.3 within 30
(thirty) days after receipt of the information furnished by ARPETROL, then ARPETROL shall be
entitled to request a new certification by another international auditor with renowned
experience in oil and gas reserves selected by mutual agreement between the Province and
ARPETROL (the “Reserve Expert”). The Reserve Expert shall consider only the items objected to
by the first auditor. Upon completion of the new certification, he must send his conclusions to
the parties in writing within 30 (thirty) days as from his appointment, justifying the calculation
relating to the ratio of reserve volume to production provided for in Article 9.2. The Reserve
Expert's decision shall be final and binding to ARPETROL and the Province. ARPETROL shall pay

for the Reserve Expert's fees and expenses. um A bÁÁ

9.5 For as long as the audit referred to in Article 9.3 by the independent auditor or the new
certification referred to in Article 9.4 by the Reserve Expert is pending, ARPETROL shall

continue with the full exercise of its rights under the concession related to the Concession

9.6 Taking into account the increase of production and reserves recorded in the Concession
Area during recent years, as stated in Annex lll hereto, and taking into account the

requirement for oil exploitation of counting on an appropriate investment scenario, it is

-17-

hereby established that ARPETROL shall have an option to request an agreement to continue
operating the Concession Area as from the expiration of the extension period provided for in
Article 9.1, subject to the fact that there is no obligation for the Province to grant an additional
extension, nor does ARPETROL acquire any right to obtain such extension. Based on the
foregoing and only upon termination of the original 25-year term corresponding to the
concession related to the Concession Area, ARPETROL may submit to the Energy Institute for
evaluation, a technical and economic proposal to continue exploiting the Concession Area
after expiration of the extension period. In the event that the proposal evaluation is positive,
and subject to compliance by ARPETROL with its contractual obligations until the date of
submission of such proposal, the Province, or the provincial entity holding the Concession

Area, may agree on new contractual terms with ARPETROL to grant a new period.

10. Audit Rights ---

10.1 Audit. The Province, in its capacity as original owner of the resource, reserves the right to
audit, any time it may deem so necessary, the status of hydrocarbon reserves of the
Concession Area, and to such effect it shall require the assistance of Universidad Nacional de la
Patagonia Austral or any other entity or independent auditor appointed by the Energy
Institute. The fees deriving from these audits shall be borne by ARPETROL up to one per year,
provided that they are duly documented and comply with the usual cost standards for
certifications of this kind. -------———

10.2 Oil Measurement. For the purposes of assuring, in a self-proving manner, the control of
oil production, within six (6) months of satisfaction of the conditions provided for in Articles
12.1 and 12.2 of this Agreement, any and all oil pipelines operated by ARPETROL which
transports crude oil in commercial condition produced at the Concession Area shall have
remote metering systems at the delivery points to the transportation system of the holder of
the transportation concession. ARPETROL shall request the holder of the transportation
concession to provide the remote metering signal to the offices of the Energy Institute and at
the places reasonably established by it. Metering devices must be approved by the Institute,
they shall not be rejected to the extent they comply with the industry technical standards and
they shall be calibrated at least once a year pursuant to generally accepted industry practices
by quality entities of the Argentine Industrial Technology Institute (Instituto Nacional de
Tecnología Industrial - INTI). ARPETROL shall forward, on a monthly basis, to the Energy

Institute a written report regarding all its transportation concession by oil pipeline, volumes

-18-
entered to the delivery points, to the applicable terminals, and any other report reasonably

required by the Energy Institute.

10.3 Gas Measurement. In order to assure, in a self-proving manner, the control of gas
production, within six (6) months of satisfaction of the conditions provided for in Articles 12.1
and 12.2 of this Agreement, ARPETROL shall request the transportation licensee,
Transportadora de Gas del Sur, to provide the remote metering signal of the Fiscal Metering
Points (“FEMP”) at which gas enters for sale from the Concession Area. This signal must be on
line with the offices of the Energy Institute and at the places reasonably established.
ARPETROL shall forward, on a monthly basis, to the Energy Institute a written summary of all
FMP within the Concession Area, informing the heat power, the standard gas volumes and the

corrected volumes to nine thousand three hundred (9,300) Kcal./m'. ---.

11. Assumptions

11.1 If as a consequence of an act of God or event of force majeure, ARPETROL is prevented E

from conducting its operations regularly in the Concession Area it shall prove such
circumstance to the Enforcement Authority, and such authority, after a grounded resolution,

may extend the terms for compliance with the obligations affected by the act of God, to the

applicable extent. --------———- --

11.2 The obligations undertaken by ARPETROL in this Agreement are subject to the
assumptions stated below in this Article 11.2. Upon no verification of one or more of such
assumptions, and provided that the stated obligations are still to be performed, ARPETROL
shall require the intervention of the Province to eliminate those circumstances attributable to
the Province and its collaboration to eliminate or mitigate the circumstances not attributable
to the Parties. In the event that any adverse effects cannot be cured within a reasonable term,
the Province, as applicable, shall extend the terms for compliance with ARPETROL/'s
obligations, and/or shall implement any other mitigating remedies the parties may agree upon.
To the extent that ARPETROL is prevented from making all or part of the investments planned
and/or contemplated in this Agreement as a result of failure to maintain the assumptions

below, ARPETROL shall be released from such obligations: - 2

(a) That as from 2011, and measured at 2010 constant currency, the net Natural Gas Price at
well-head actually received by ARPETROL in the Province, measured in dollars per MMBTU, is
not below the average price received by ARPETROL in the Province during 2010. —

(b) That no restrictions are established on hydrocarbon exports that exceed the provisions of

Article 6 of Law No. 17319 and of Article 1 of Decree No. 2703/02. - -

OS

(c) That, without regard to the provisions of Articles 2 and 3 hereof, the actual rate of royalties
established in Law No. 17319 are not directly or indirectly increased and that the provisions of

Article 56(a) of such same Law are observed with respect to provincial taxes. -—-

11.3 In case of non-compliance with the obligations undertaken by the Province under this
Agreement, ARPETROL shall be entitled to demand compliance with the Agreement and/or

compensation for any and all damages resulting from such non-compliance.. -—-———————-—-------

11.4 ARPETROL shall have the quiet enjoyment of the Concession Area during the effective
term of the concession related to the Concession Area and its extension, and the Province shall
take any necessary action to maintain ARPETROL's rights in this Agreement, including the

rights on the Concession Area during the original term and its extension.-—

12. Con:

Commitments undertaken by ARPETROL in this Agreement shall be subject to the conditions

set forth in this Article 12:

12.1 Approval of this Agreement and of the extensions granted hereunder, by means of a
decree issued by the Provincial Executive Branch and by the law passed by the Provincial

Legislature and promulgated by the Provincial Executive Branch. e

12.2 Notarization provided for in Article 55 of Law No. 17319 in the name of ARPETROL, of the
10 (ten)-year extension of the original term of the concession related to the Concession Area

described in Annex | to this Agreement.

13. Taxes A
For the calculation of stamp tax to be paid by ARPETROL, the taxable base shall be US Dollars
Four Hundred and Twenty-Six Thousand Four Hundred and Seventy-Six (USD 426,476)
corresponding to the Extension Canon, pursuant to the provisions of Article 27 of the
Framework Law. ARPETROL shall not be liable for the payment of any additional stamp tax for
the execution of the Agreement, or for notarization, clarification, ratification, modification or

instrumentation hereof, nor for any other acts, instruments or payments necessary or

advisable to be issued or made for the validity, compliance or effectiveness of this Agreement,

pursuant to the provisions of Article 70 of the Stamp Tax Law of the Province.

14. Assignment

It is hereby stated that any eventual assignment by ARPETROL of the concession related to the

Concession Area shall be subject to prior authorization by the Province in the terms of Article

0
72 of Law No. 17319. Notwithstanding the foregoing, ARPETROL may assign its rights and
obligations deriving from the concession with respect to the Concession Area to a direct or
indirect subsidiary or parent company of ARPETROL, upon prior notice and authorization of the
relevant enforcement authority, which authorization may not be unreasonable denied. Any
non-related company intending to be the concession holder as a result of an assignment by
ARPETROL of rights and obligations deriving from the concession with respect to the
Concession Area, either in whole or in part, shall declare before the Energy Institute that its is
aware of the environmental liability declared and of the inventoried facilities, and to such
effect it shall submit a remediation plan for such liabilities, which must be approved by the
Enforcement Authority, as well as it is aware of all the proceedings deriving from such

instruments, and to be complied with as provided for in 4.9 of paragraph 4) of item e) of Annex

| to the Framework Law, ----

15. Applicable Laws
15.1 The Concession Area shall continue to be subject to Laws No. 17319 and No. 26197 and
Decrees No. 1055/1989, 1212/1989 and 1589/1989, issued by the Federal Executive Branch, in
force as of the date of execution hereof and any successive laws that may be passed on this

matter, which are an integral part of the title to the respective concession. Except for the

provisions expressly provided for in this Agreement, including the Annexes attached hereto, “”

neither the rights of ARPETROL as concession holder of the Concession Area, nor the
obligations of the Province as Enforcement Authority, shall be considered modified or waived *
in relation to the Concession Area. No provision of this Agreement shall be interpreted as a

novation of ARPETROL's rights with respect to the Concession Area. a

15.2 Except as otherwise provided for herein, any references to laws, decrees or resolutions in

this Agreement include the laws, decrees or resolutions that may eventually modify or replace

them, except that such rules and regulation: -——--—————

(a) Impair the economic and financial equation and other assumptions in force as of the date

of this Agreement on which the commitments undertaken in Articles 1 to 7 are based;-
(b) Reduce or limit the items stated in the concept of investments in Annex lll to Resolution

No. 2057/2005 of the Argentine Secretary of Energy in relation to the compliance with the

investment commitments provided for in Article 4 hereof; .
(c) Establish modifications or changes of criterion that may reduce the volumes defined as

reserves in Annex |-A to Resolution No. 324/06 of the Argentine Secretary of Energy with

respect to certifications of reserves provided for in Article 9 hereof. ---------

aña

Upon the occurrence of any of the circumstances stated in Articles 15.2(a) to 15.2(c), the
Parties shall review the maintenance of the economic stability existing in this Agreement as of

the date of execution hereof. ----

16. Dispute Resolution

16.1 Pursuant to the provisions of Article 1 of Law No. 2727 of the Province de Santa Cruz, with
the only exception of the audit of reserve certification by an independent auditor that shall be
settled as provided for in Article 9.4 of this Agreement, any dispute arising from, or in relation
to, this Agreement that cannot be settled amicably by the parties, may be settled by means of
an arbitration in law before three (3) independent arbitrators (one elected by each party, plus
a third independent arbitrator elected upon mutual agreement by the first two arbitrators), in
the city of Buenos Aires, Republic of Argentina, in Spanish, according to the Rules of
Arbitration of the International Chamber of Commerce in force at such time. The decisions of
the arbitration tribunal may be appealed in the terms of Article 758 of the Argentine Code of

Civil and Commercial Proceedings. The law applicable shall be such of the Republic of

Argentina. -
16.2 The agreement on the scope of the arbitration (the arbitration agreement) shall be
executed within sixty (60) days after establishing the arbitration tribunal, and in the event no
agreement can be reached under such term, the agreement shall be executed and approved as
provided for the Mission Statement in the Rules of Arbitration of the International Chamber of

Commerce in force at such time.

17. Penalties

17.1 Termination: The Province may terminate this Agreement, pursuant to the provisions in

this Article, if ARPETROL incurs in Non-Compliance, as defined in Article 17.2.

17.2 It shall be considered that ARPETROL has incurred in “Non-Compliance” upon occurrence

of any of the following events: -

(a) Lack of payment of the royalties set forth in Articles 59 and 62 of Law No. 17319, three (3)

months after expiration of the term to pay such royalties; -

(b) Lack of payment of the Extension Canon installments provided for in Article 1 of this
Agreement, ten (10) business days after expiration of the term to pay such installments; ---------
(c) Lack of payment of the Production Extraordinary Canon provided for in Article 2 of this

Agreement, three (3) months after expiration of the term to pay such canon, similarly to the

provisions for non-payment of royalties pursuant to Article 80(b) of Law No. 17319; --

22
(d) Lack of Payments of Monthly Canon for Extraordinary Income set forth in Article 3 hereof,
provided that the Extraordinary Income conditions stated in such same Article have been

verified, three (3) months after expiration of the term to make such payments, similarly to the

provisions for non-payment of royalties pursuant to Article 80(b) of Law No. 17319; -------
(e) Lack of payment of the installments of the Social Liability Contribution provided for in
Article 5.1 of this Agreement, ten (10) business days after expiration of the term to pay such

installments;--—-—-—

(f) Lack of payment of the annual installment to the Fund for Institutional Strengthening set
forth in Article 6 hereof, three (3) months after expiration of the term to pay such installment;-
(g) Non-compliance with the investment commitment provided for in Article 4.1 of this
Agreement by ARPETROL under the terms stated in Articles 80 (last paragraph) and 83 of Law
No. 17319, provided that ARPETROL had not paid the unpaid investment amount directly to

the Province pursuant to item 3 of Annex Il to this Agreement; and 2

(h) Failure to reach the minimum amount of operating expenses pursuant to the provisions of

Article 4.3 hereof. e

17.3 Prior to the termination of this Agreement on the grounds set forth in Article 17.2, the
Province shall demand ARPETROL by self-proving means to cure such Non-Compliances, within
a term not to exceed sixty (60) days, calculated as from the receipt of the applicable demand.
If upon lapsing of the term given the Non-Compliance has not been cured or started to be
cured substantially in the terms of items (g) and (h) of Article 17.2, and subject to the

provisions of Article 16 of this Agreement, the Executive Branch may determine, prior

intervention of the Energy Institute, the expiration of this Agreement. ------——- —
17.4 In addition to the termination of the Agreement, the Enforcement Authority may impose
warnings and penalties on ARPETROL. The imposition of penalties on ARPETROL does not
release it from compliance with its obligations, nor does it affect the right to resolve the
Agreement. To such effect, upon verification of the non-compliance by ARPETROL in the terms

of Article 17.3, penalties shall be as follows: a

Warning: A warning shall be imposed in case of any infringement by ARPETROL deemed to be a
minor infringement in the Enforcement Authority's discretion. ARPETROL shall be entitled to
file an answer and defense in case of any warning imposed by the Enforcement Authority. ------
Penalties: Penalties shall be imposed in case of non-compliance with any obligation
undertaken by ARPETROL hereunder, except for any monetary obligations deriving from this
Agreement. In this case, ARPETROL shall be demanded, by self-proving means, to comply with

the obligation within a reasonable term to be determined by the Enforcement Authority,

-23-

sl

- 19, Final Provisions:

otherwise, it shall be imposed a penalty to be valued by the Enforcement Authority in its sole

discretion and according to the severity of the event, of up to 40 Working Units.
The imposition of a penalty shall constitute valid background for the purposes of considering

repeated non-compliances with obligations and conditions set forth in this Agreement. ----—----

18. Interest y

Any and all sum in US Dollars owed by ARPETROL, by virtue of the obligations hereof, shall
accrue interest calculated at LIBOR published by the Central Bank of the Republic of Argentina,
plus eight (8) percentage points, which shall be capitalized annually from the date of non-

compliance to the time when ARPETROL complies with its obligations, without prejudice to any

further damages caused by such non-compliance. -... >

In the event that default continues for more than NINETY (90) running days from the date
when the obligation became due and payable, ARPETROL shall also pay punitive charges at a
rate equal to Two and a Half (2 74) times the rate provided for in the preceding paragraph. ---—-
The resulting amounts shall be converted to Argentine Pesos taking into account the Selling
Exchange Rate in force on the date prior to the date of actual payment, and they shall be

deposited with the Account to be informed by the Energy Institute of Santa Cruz or the

Province, as the case may be.

19.1 The investments made in Pesos by ARPETROL under this Agreement shall be computed in
US Dollars at the selling exchange rate on the date when such investments are made. The
exchange rate to be considered for payments made by ARPETROL under this Agreement shall
be the selling exchange rate of Banco de la Nación Argentina, at closing on the business day

prior to payment date.--------

19.2 The Province acknowledges that Article 15 of the Framework Law is not applicable to
ARPETROL in the event that it is not the owner of refining facilities in the country, during the
effective term of the extension agreement; and such Article shall be automatically applicable

Upon acquiring the ownership or control or one or more refining facilities. —

19.3 Five (5) years before the date of termination of the ten (10)-year extension period of the
concession related to the Concession Area, ARPETROL shall submit to the Energy Institute the
list of the facilities, as they have been described in item (3), Part B, of Annex | to the
Framework Law that, to the best of its knowledge, should be released from such concession

and therefore, should not be part of the assets to be finally transferred to the Province upon

-24-
termination of the concession. This list must be accompanied by a report providing grounds for
the reasonableness of such release. It shall be analyzed by the Energy Institute for the
purposes of reaching an agreement on the facilities that can be released without impairing the
Operation and maintenance of exploitation activities until termination of the concession
related to the Concession Area. All such facilities not listed shall be inventoried for the transfer
upon termination of the concessions. The Energy Institute, together with the Sub-Secretary of
Environmental Matters, shall analyze the list of facilities and the report attached and may raise
objections, in writing and duly grounded, to the statements of ARPETROL, and ARPETROL may
submit the applicable answer and defense to such objections. Upon analyzing the answer and

defense, a decision shall be made on the objections, either maintaining it or excluding from

the list the facilities comprised in the objection raised. -—-——————-——-

19.4 Five (5) years before the date of termination of the ten (10)-year extension period of the
concession related to the Concession Area, ARPETROL shall submit to the Energy Institute the
list of environmental facilities contemplated by, and duly certified and prepared in accordance
with, items (1) and (2), Part B of Annex | to the Framework Law. This information shall be
verified and inspected in the field by the Sub-Secretary of Environmental Matters, which

entity, in case of verifying any omission to declare a known environmental liability, shall

impose a penalty in pesos on ARPETROL, which shall range between representatives values of
one thousand (1,000) and one million (1.000.000) diesel oil liters, at the selling value at the
Automóvil Club of Río Gallegos within thirty (30) days prior to determination. Simultaneously,

a penalty for the same omission shall be imposed on the independent environmental auditor,

and ARPETROL shall be jointly liable for such penalty. In this case, the penalty shall be twenty
percent (20%) of the penalty imposed on ARPETROL. 2 Q

19.5 Within the last five (5) years before the date of termination of the ten (10)-year extension
period of the concession related to the Concession Area, ARPETROL may submit to the Energy
Institute investment projects, with their specification report, budget, cash flow and expected
return rate, in order to make possible that the investments necessary for appropriate
exploitation of reserves continue to be performed. The Energy Institute shall assess the
projects submitted and shall recommend a decision to the Executive Branch, based on any of

the following alternatives: A

(a) To dismiss the investment, in which case ARPETROL shall decide whether to carry out such
project, at its own expense and with:no consideration by the Province, and the assets

generated by such investments shall be held by the Provincial State upon termination of the

ten (10)-year extension period of the concession related to the Concession Area;-----

-25-
(b) To make the Provincial State or any company in which the Provincial State holds a
controlling interest, take part in the investment, according to a structure to be determined
upon mutual agreement between the Energy Institute and ARPETROL, so as to make the
investment economically feasible, and in which case, ARPETROL shall receive no additional

compensation for the investment upon expiration of the ten (10)-year extension period of the

concession related to the Concession Area; or E

(c) To approve the investment project submitted by the concession holder and to allow that at

the end of the concession term it may obtain a recovery of the whole investment still to be

amortized and of fifty percent (50%) of the profitability still to be obtained, at a return rate
expressly approved. In the event that the concession is granted again, the recovery shall be

. received from the sum-that the new concession holder pays to enter the concession. To the
contrary, if the Concession Area becomes to be administered by the Provincial State, the

recovery shall be paid by public administration. --------— a

This Agreement and the Annexes hereto constitute the complete and final understanding
between the parties on the subject matter hereof, and may only be modified with the express
prior consent in writing of both parties; consequently, its terms shall supersede any prior

agreement with respect to the same subject matter hereof. > e É

The Governor of the Province of Santa Cruz and ARPETROL's Legal Representative execute two
counterparts of this Agreement of the same tenor and to only one effect, at the place and on

the date first above written. -—-

Province of Santa Cruz

[Iegible Signature]

Daniel Román Peralta ---

Governor

[There ¡is a seal which reads:] Province of Santa Cruz - Governor

ARPETROL ARGENTINA S.A. ----

[legible Signature]

Norberto Barrionuevo

Legal Representative

065
[At the bottom of the 6 pages Of Annexes:] rommmainainainnnnninnninninni cc

[Megible Signature] —————— mia Ro —

Daniel Román Peralta — Governor -
[There ¡is a seal which reads:] Province of Santa Cruz - Governor --- ————————

[There ¡is another ilegible signature.) ----—--------==--

A A A Á

Area CA-11 Faro Vírgenes

Regulation Decree No. 2136/08 of the Province of
Santa Cruz

Original term September 1* 1991 to August 31, 2016

Extension period Ñ y September 1* 2016 to August 31, 2026

Background See Annex A

Blueprints, measurement description, adjacent | See Annex |-B y y

lands and Gauss Krúger coordinates

Ar A A

Granting of the original CONCEeSSION:- ci

Decree No. 1654/91, issued by the Federal Executive Branch, grants 100% of the concession to

Compañía Naviera Perez Companc SACFIMFA

Decree No. 1869/1991, issued by the Federal Executive Branch, authorizes the assignment of a

20% interest to Panam Group SA and 10% t0_ArgOn SÁ.

Decree No. 1386/92, issued by the Federal Executive Branch, authorizes the assignment of the

20% interest of Perez Companc to Norcen International

Decree No. 1851/94, issued by the Federal Executive Branch, authorizes the assignment from

Norcen Internacional to Norcen Argentina SA ———————————————— ==

- Last composition of the Concession before final assignment to ArPetrol:-

Perez Companc SA — 50%

Tyax SA (former Panam Group SA) — 2% aca _— —————

Apache (former RME SA/Norcen International) — 20% -ooionnnnni

Totalgaz SA (former Argon SA) — 10%

Ownership of ArPetrol Argentina SA: Decree No. 2136/08 of the Province of Santa Cruz

authorizes the 100% assignment to ArPetrol Argentina SA -=mrmmamanm ao

-27-

Annex ll

Investments

1. Investment Program
The investment amounts committed under Articles 4.1 and 4.2 of the Agreement, which do
not include operating expenses, shall be used for the exploitation and supplementary
exploration of the Concession Area and shall include, without limitation, projected wells,

facilities, secondary recovery, system integrity, environment, etc. o

The projects attached to this Annex Il are the potential investment projects identified by

ARPETROL in the Concession Area. Such projects were developed taking as a basis the

technical, geologic, seismic, economic and commercial information, and considering several
surrounding circumstances referring to existing hydrocarbon exploitation, therefore subject to
possible changes and amendments during the term of this Agreement, as a consequence of

new data and information records obtained during the field development. 2.

7. Investments shall be all the investments set forth in the categories detailed in Annex II! of

Resolution No. 2057/05 of the Argentine Secretary of Energy in force as at the date of
execution of this Agreement and all such investments which are a compoundable cost of the
.. Operations related to the oil and gas exploration and production activities, subject to the
" generally accepted accounting principles in the Republic of Argentina, with a supplementary
application, for not considered cases, of international accounting principles and practices used
in the international oil industry. Investments under such method shall include concepts such
as: (i) drilling and equipment costs of exploratory wells which turn out to have economically
exploitable reserves; (ii) drilling and equipment costs of development and advanced wells
(including deepening, plugging-back, sidetracking, testing, completion, work-over or other
similar operation works, as applicable); (iii) costs related to production commencement of a
previously non-productive well (including casing installation, pipes and other materials); (iv)
technical study costs, including geophysical, topographic, geochemical, geological, seismic,
environmental, and reservoir studies and the interpretation thereof; (v) other exploration
costs; (vi) design and construction, installation, commissioning, equipment and improvement
costs, costs related to production facilities, treatment, transportation and water and
hydrocarbon storage (including oil pipelines, water pipelines, batteries, tanks, pumping plants,
treatment plants, compression plants, electric lines, power plants, measurement units, well-
head equipment, access roads, and other facilities which support the above-mentioned

activities); and (vii) costs of purchased and used materials, supplies and equipment, labor force

-28-
and labor costs and costs of services used, related to the development, building and execution

of all of the above.

2. Operating expenses----- —
Operating expenses shall be all such expenses not mentioned in Annex lll to Resolution
2057/05 issued by the Argentine Secretary of Energy in force as at the date of execution of this
Agreement, and which shall represent a compoundable cost according to the generally
accepted accounting principles of the Republic of Argentina, with a supplementary application,

for not considered cases, international accounting principles and practices used in the

international oil industry. Operating expenses include, to the extent applicable, expenses such

as the following: (i) costs related to well, equipment and production facilities operation and
maintenance, treatment, transportation and storage (including labor force costs and other
labor costs related to the operation of wells and related facilities); (ii) costs of some materials
used in hydrocarbon production (such as spare parts or replacements and consumables); (iii)

transportation, freights and storage; (iv) rents, insurance and utilities; and (v) easements,

cannons and other provincial, municipal and customs duties and taxes.

3. Schedules of Exploitation Investment Programs ----

In the event that, at the end of a period, the accumulated investments made up to such
moment are lesser than the committed accumulated investments at such same time,
ARPETROL may request the Energy Institute to allow ¡it to make such missing investments
within the following three years. Such request shall be assessed by the Enforcement Authority.
In the event that ARPETROL fails to invest the committed investment amount within the term
set forth or in the following period (with the Energy Institute's authorization), it shall pay the

Province an amount equal to such investment difference.---

-29-
4. Potential Investment Projects

Potential Investment Projects are independent among them and they have different
objectives. They are located in different sectors of the Concession. Below there is a brief

description: A o

+ Cabo Vírgenes: It is an on-shore gas project, aiming at a non-traditional superficial reservoir
of the Austral Basin denominated Magallanes Formation. If successful, it would be the first

discovery in such reservoir in such region of the Basin and would establish a new exploratory

Paradigma, A A

+ Cañadón Luck: It is a gas project in the classic Basin reservoir, Springhill Formation. It is

located in land close to Faro Cabo Vírgenes. -------—— Ea

+ Faro Vírgenes Long Reach: It is a gas exploration project off-shore the Springhill Formation,
which shall be drilled from the coast with highly deviated wells of 3,000 to 5,000 meters deep,

final measurement. 2. e

In the event that such potential projects are successful, it is possible that up to 27

development wells of additional reserves are drilled. -— Q..

2306
A

Production and Reserve Increase Registered in the Concession Area during the Last Years ---—

Annual Production Proven Reserves
Year
Gas mÍx10% | Condensate mix10* Gas méx10* Condensate m*x10*

2005 5.9 0.2 487 36

2006 1.8 0.1 436 31

2007 0 0 433 ] 25

2008 0 0 126 8

2009 5.0 0.2 87 5)

2010* 23.0 0.75 z 2

|
*The information corresponding to 2010 production has been estimated. --————————-——

Ella
Annex IV-

Conversion Table in Working Units ------ooot6lo6t-t[ccnn

Conversion Table in Working Units of the different jobs

Type of work Equivalence in WU
Seismic registration 2D (Km) 1
Seismic reprocessing (Km) 2D 0,05
Seismic registration 3D (Km?) 4
Seismic reprocessing 3D (Km?) 0,1

. Special processing 2D (AVO, trace inversion) (Km) 0,2
Special processing 3D (AVO, trace inversion) (Km?) 0,5
Surface geochemistry (sample) 0,1

y Land magnetometry / gravimetry (Km?) 0,06
Land magnetometry / gravimetry (linear km high in line) 0,06

Conversion Table in Working Units of exploration wells

Well depth (meters) Equivalence (WU)
500 100
1000 220
2000 340
3000 850
4000 1200
5000 2000
6000 3000

The foregoing ¡is a true translation into English of the document written in Spanish that | have

had before me. The legend below in Spanish is included for legalization purposes at the Buenos
Aires Translators” Association. In witness whereof, 1 set my hand and seal in the City of Buenos

Aires, 0 November 12, 201.

Lo que antecede es traducción fiel al inglés del documento adjunto redactado en idioma
español que he tenido a la vista y al cual me remito. En la Ciudad Autónoma de Buenos Aires, el
12 de noir de 2015, _bboÉÓÉÚÑÚ

ELN
ERADU:
COLEGIO DE TRADUCTORES PÚBLICOS
DE LA CIUDAD DE BUENOS AIRES

: República Argentina
| Ley 20305

LEGALIZACIÓN

Por la presente, el COLEGIO DE TRADUCTORES PÚBLICOS DE LA CIUDAD DE BUENOS AIRES,
en virtud de la facultad que le confiere el artículo 10 inc. d) de la ley 20305, certifica únicamente que
la firma y el sello que aparecen en la traducción adjunta concuerdan con los correspondientes

al/a la Traductor/a Público/a LOVAGLIO, SILVINA

ue obran en los registros de esta institución, en el folio del Tomo en el idioma

PS 166 14 INGLÉS

dd Legalización número: 78514

:¡Buenós Aires, 16/11/2015

Gerbnte de Legalizaciones
Coleglo de Traductores Públicos
de la Ciudad de Buenos Álrea

ESTA LEGALIZACIÓN NO SE CONSIDERARÁ VÁLIDA SIN EL CORRESPONDIENTE
TIMBRADO DE CONTROL EN LA ÚLTIMA HOJA DE LA TRADUCCIÓN ADJUNTA

Control interno: 26703178514

2.0. 7 0 $05.104

Avda. Corrientes 1834 — C1045AAN — Ciudad Autónoma de Buenos Aires — Tel.: 4373-7173 y líneas rotativas

|
1
|
i
¡
|
1
|
1
1
¡
1
j

o

By virtue of the authority vested in the COLEGIO DE TRADUCTORES PÚBLICOS DE LA CIUDAD
DE BUENOS AIRES (Buenos Aires Sworn Translators Association) by Argentine law No. 20 305 section
10(d), | hereby CERTIFY that the seal and signature affixed on the attached translation are consistent
with the seal and signature on file in our records.

The Colegio de Traductores Públicos de la Ciudad de Buenos Aires only certifies that the signature and
seal on the translation are genuine; it will not attest to the contents of the document.

THIS CERTIFICATION WILL BE VALID ONLY IF IT BEARS THE PERTINENT CHECK STAMP ON THE
LAST PAGE OF THE ATTACHED TRANSLATION.

Vu par le COLEGIO DE TRADUCTORES PÚBLICOS DE LA CIUDAD DE BUENOS AIRES (Ordre des
Traducteurs Officiels de la ville de Buenos Aires), en vertu des attributions qui lui ont été accordées
par l'article 10, alinéa d) de la Loi n* 20.305, pour la seule légalisation matérielle de la signature et
du sceau du Traductor Público (Traducteur Officiel) apposés sur la traduction du document
ci-joint, qui sont conformes á ceux déposés aux archives de cette Institution.

LE TIMBRE APPOSÉ SUR LA DERNIÉRE PAGE DE LA TRADUCTION FERA PREUVE DE LA VALIDITÉ DE
LA LÉGALISATION.

II COLEGIO DE TRADUCTORES PÚBLICOS DE LA CIUDAD DE BUENOS AIRES (Ordine dei Traduttori
abilitati della Cittá di Buenos Aires) CERTIFICA ai sensi dell'articolo 10, lettera d) della legge 20.305
che la firma e il timbro apposti sulla qui unita traduzione sono conformi alla firma e al timbro del
Traduttore abilitato depositati presso questo Ente. Non certifica il contenuto della traduzione sulla
quale la certificazione é apposta.

LA VALIDITÁ DELLA PRESENTE CERTIFICAZIONE E SUBORDINATA ALUAPPOSIZIONE DEL TIMBRO DI
CONTROLLO DEL CTPCBA SULLULTIMA PAGINA DELLALLEGATA TRADUZIONE.

Por meio desta legalizagáo, o COLEGIO DE TRADUCTORES PÚBLICOS DE LA CIUDAD DE BUENOS
AIRES (Colégio dos Tradutores Públicos da Cidade de Buenos Aires), no uso de suas atribuigdes e
em conformidade com o artigo 10, alínea "d", da Lei 20.305, somente reconhece a assinatura e o
carimbo do Tradutor Público que subscreve a tradugáo em anexo por semelhanca com a assi-
natura e o carimbo arquivados nos registros desta instituigáo.

A PRESENTE LEGALIZAGÁO SÓ TERÁ VALIDADE COM A CORRESPONDENTE CHANCELA MECÁNICA
APOSTANA ÚLTIMA FOLHA DA TRADUCÁO.

COLEGIO DE TRADUCTORES PÚBLICOS DE LA CIUDAD DE BUENOS AIRES (Kammer der vereidigien

Ubersetzer der Stadt Buenos Aires). Kraft der Befugnisse, die ihr nach Art. 10 Abs. d) von Gesetz

20.305 zustehen, bescheinigt die Kammer hiermit lediglich die Úbereinstimmung der Unterschrift
und des Siegelabdruckes auf der beigefúgten Úbersetzung mit der entsprechenden Unterschrift
und dem Siegelabdruck des vereidigten Ubersetzers (Traductor Público) in unseren Registern.

DIE VORLIEGENDE ÚBERSETZUNG IST OHNE DEN ENTSPRECHENDEN GEBÚUHRENSTEMPEL AUF
DEM LETZTEN BLATT DER BEIGEFÚGTEN ÚBERSETZUNG NICHT GÚLTIG.

